                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 1 of 61




                                           1   SUSAN S. MUCK (CSB No. 126930)
                                               smuck@fenwick.com
                                           2   CATHERINE KEVANE (CSB No. 215501)
                                               ckevane@fenwick.com
                                           3   KATHERINE MARSHALL (CSB No. 327042)
                                               kmarshall@fenwick.com
                                           4   FENWICK & WEST LLP
                                               555 California Street, 12th Floor
                                           5   San Francisco, CA 94104
                                               Telephone:     415.875.2300
                                           6   Facsimile:     415.281.1350

                                           7   Attorneys for Defendants
                                               ZUORA, INC., TIEN TZUO, and TYLER SLOAT
                                           8

                                           9
                                                                           UNITED STATES DISTRICT COURT
                                          10
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                          11
                                                                              SAN FRANCISCO DIVISION
                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13
                                               CASEY ROBERTS, Individually and on Behalf   Case No.: 3:19-cv-03422-SI
                                          14   of All Others Similarly Situated,
                                                                                           ANSWER OF DEFENDANTS ZUORA,
                                          15                  Plaintiff,                   INC., TIEN TZUO AND TYLER
                                                                                           SLOAT TO THE CONSOLIDATED
                                          16         v.                                    AMENDED CLASS ACTION
                                                                                           COMPLAINT FOR VIOLATIONS OF
                                          17   ZUORA, INC., TIEN TZUO, and TYLER           THE FEDERAL SECURITIES LAWS
                                               SLOAT,
                                          18                                               Filed:      June 14, 2019
                                                              Defendant.
                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                               DEFS.’ ANSWER TO CONSOLIDATED
                                               AMENDED CLASS ACTION COMPLAINT                                Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 2 of 61




                                           1          Defendants Zuora, Inc. (“Zuora” or “the Company”), Tien Tzuo, and Tyler Sloat

                                           2   (collectively with Zuora, the “Defendants”), hereby answer Plaintiff’s Consolidated Amended

                                           3   Class Action Complaint (“CAC”).

                                           4          Except as expressly admitted herein, Defendants deny the allegations set forth in the CAC.

                                           5   Paragraph numbers in this Answer and the responses contained herein correspond and respond to

                                           6   the allegations in the like-numbered paragraphs of the CAC. To the extent the paragraphs in the

                                           7   CAC are grouped under headings and sub-headings, Defendants respond generally that such

                                           8   headings and sub-headings (which are not repeated below) state unsupported legal conclusions as

                                           9   to which no response is required. To the extent a response is necessary, Defendants deny each

                                          10   heading and sub-heading in the CAC and incorporate by reference this response in each

                                          11   paragraph below as if fully set forth therein. To the extent Defendants respond that a document

                                          12   speaks for itself, such an assertion shall not be deemed to be an admission that the contents of any
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   such document are truthful, accurate or complete. Any allegations contained in the CAC that

                                          14   state a legal conclusion do not require a response and, to the extent that any response is required,

                                          15   such allegations are denied. Defendants generally deny any averments in the CAC’s unnumbered

                                          16   paragraphs, footnotes, and prayer for relief. Defendants deny any characterization, including

                                          17   bolding, italics or paraphrasing of any alleged statement or that is not a quote of the actual

                                          18   complete statements in context.

                                          19          Subject to the foregoing, Defendants answer as follows

                                          20          1.      Defendants deny each and every allegation in Paragraph 1 of the CAC.

                                          21          2.      In response to the first and third sentences of Paragraph 2 of the CAC, Defendants

                                          22   admit that Plaintiff purports to characterize and paraphrase selectively and out of context

                                          23   statements made in Zuora’s Prospectus filed on April 12, 2018 in connection with Zuora’s Initial

                                          24   Public Offering (“the Prospectus”) and Amendment No. 2 to Zuora, Inc.’s Registration Statement

                                          25   on Form S-1 (“the Registration Statement”), and that the full Prospectus and Registration

                                          26   Statement and statements therein speak for themselves. In response to the second sentence of

                                          27   Paragraph 2 of the CAC, Defendants admit that, as disclosed in Zuora’s Registration Statement,

                                          28   Zuora coined the term “Subscription Economy.” Defendants further admit in response to the
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                                             Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 3 of 61




                                           1   third sentence of Paragraph 2 of the CAC that Plaintiff purports to characterize and paraphrase

                                           2   selectively and out of context statements made in Zuora’s Prospectus and Registration Statement,

                                           3   and that the full Prospectus and Registration Statement and statements therein speak for

                                           4   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                           5   Paragraph 2 of the CAC.

                                           6          3.      In response to Paragraph 3 of the CAC, Defendants admit that Zuora described its

                                           7   products in materials such as its website and securities filings. Defendants further admit in

                                           8   response to Paragraph 3 of the CAC that Plaintiffs purport to characterize and paraphrase those

                                           9   statements selectively and out of context, and that the full website and securities filings and

                                          10   statements therein speak for themselves. Except as so expressly admitted, Defendants deny each

                                          11   and every allegation in Paragraph 3 of the CAC.

                                          12          4.      In response to the first, third, and fourth sentences of Paragraph 4 of the CAC,
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   Defendants admit that Zuora described Zuora Billing and Zuora RevPro in materials such as its

                                          14   website and securities filings. Defendants further admit in response to Paragraph 4 of the CAC

                                          15   that Plaintiffs purport to characterize, paraphrase, and quote those statements selectively and out

                                          16   of context, and that the full website and securities filings and statements therein speak for

                                          17   themselves. In response to the second sentence of Paragraph 4 of the CAC, Defendants admit

                                          18   that Zuora announced its acquisition of Leeyo Software, Inc. on May 10, 2017. In response to the

                                          19   fifth sentence of Paragraph 4 of the CAC, Defendants admit that for the fiscal years 2016, 2017,

                                          20   2018, 2019, and 2020, the annual revenue from the Subscription business segment represented

                                          21   over 70% of Zuora’s total annual revenue. Except as so expressly admitted, Defendants deny

                                          22   each and every allegation in Paragraph 4 of the CAC.

                                          23          5.      Defendants deny each and every allegation in Paragraph 5 of the CAC.

                                          24          6.      Defendants deny each and every allegation in Paragraph 6 of the CAC.

                                          25          7.      Defendants deny each and every allegation in Paragraph 7 of the CAC.

                                          26          8.      Defendants deny each and every allegation in Paragraph 8 of the CAC.

                                          27          9.      Defendants deny each and every allegation in the first sentence of Paragraph 9 of

                                          28   the CAC. In response to the second sentence of Paragraph 9 of the CAC, Defendants admit that
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                   3                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 4 of 61




                                           1   Plaintiff purports to characterize, paraphrase and quote selectively and out of context statements

                                           2   made on Zuora’s website and in Zuora’s Registration Statement, and that the full website and

                                           3   Registration Statement and statements therein speak for themselves. In response to the third

                                           4   sentence of Paragraph 9 of the CAC, Defendants admit that Plaintiff purports to characterize,

                                           5   paraphrase and quote selectively and out of context statements made by Mr. Tzuo on a May 31,

                                           6   2018 earnings call and made in Zuora’s Registration Statement, and that the full transcript of the

                                           7   earnings call and Registration Statement and the statements therein speak for themselves. In

                                           8   response to the fourth sentence of Paragraph 9 of the CAC, Defendants admit that Plaintiff

                                           9   purports to characterize, paraphrase and quote selectively and out of context statements made in

                                          10   Zuora’s Registration Statement, and that the full Registration Statement and statements therein

                                          11   speak for themselves. In response to the fifth sentence of Paragraph 9 of the CAC, Defendants

                                          12   admit that Plaintiff purports to characterize, paraphrase and quote selectively and out of context
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   statements made in Zuora’s Annual Report on Form 10-K for the fiscal year ended January 31,

                                          14   2019 (“the 2020 10-K”), and that the full annual report and statements therein speak for

                                          15   themselves. In response to the sixth sentence of Paragraph 9 of the CAC, Defendants admit that

                                          16   Plaintiff purports to characterize, paraphrase and quote selectively and out of context statements

                                          17   made in Zuora’s November 29, 2018 earnings call, and that the full transcript of that earnings call

                                          18   and statements therein speak for themselves. Except as so expressly admitted, Defendants deny

                                          19   each and every allegation in Paragraph 9 of the CAC.

                                          20          10.     In response to the first sentence of Paragraph 10 of the CAC, Defendants admit

                                          21   that Zuora sold 12.65 million shares of common stock to the public at a price of $14.00 per share.

                                          22   In response to the second sentence of Paragraph 10 of the CAC, Defendants admit that Plaintiff

                                          23   purports to characterize, paraphrase and quote selectively and out of context statements made by

                                          24   Jim Cramer of CNBC’s Mad Money in an interview dated April 24, 2019, and that the full

                                          25   interview and statements therein speak for themselves. In response to the third sentence of

                                          26   Paragraph 10 of the CAC, Defendants aver that the allegations constitute, at least in part, a

                                          27   representation concerning Zuora’s stock prices, which are a matter of public record and which

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  4                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 5 of 61




                                           1   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                           2   allegation in Paragraph 10 of the CAC.

                                           3          11.     In response to Paragraph 11 of the CAC, Defendants deny each and every

                                           4   allegation in the first sentence of the Paragraph. In response to the second sentence of Paragraph

                                           5   11 of the CAC, Defendants admit that Mr. Sloat caused to be publicly reported certain stock sales

                                           6   on Forms 4, which documents speak for themselves, and further admit that Mr. Sloat was an

                                           7   investor in Zuora. In response to the third and fourth sentences of Paragraph 11 of the CAC,

                                           8   Defendants admit that Mr. Diouane caused to be publicly reported certain stock sales on Forms 4,

                                           9   which documents speak for themselves, and further admit that Mr. Diouane was an investor in

                                          10   Zuora. Except as so expressly admitted, Defendants deny each and every allegation in Paragraph

                                          11   11 of the CAC.

                                          12          12.     In response to Paragraph 12 of the CAC, Defendants admit that Plaintiff purports
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          14   May 30, 2019 earnings call, and that the full transcript of that earnings call and statements therein

                                          15   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          16   allegation in Paragraph 12 of the CAC.

                                          17          13.     In response to Paragraph 13 of the CAC, Defendants admit that Plaintiff purports

                                          18   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          19   May 30, 2019 earnings call, and that the full transcript of that earnings call and statements therein

                                          20   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          21   allegation in Paragraph 13 of the CAC.

                                          22          14.     Defendants deny each and every allegation in the first sentence of Paragraph 14 of

                                          23   the CAC. In response to the second sentence of Paragraph 14 of the CAC, Defendants admit that

                                          24   Plaintiff purports to characterize, paraphrase and quote selectively and out of context statements

                                          25   made on Zuora’ May 30, 2019 earnings call, and that the full transcript of that earnings call and

                                          26   statements therein speak for themselves. Except as so expressly admitted, Defendants deny each

                                          27   and every allegation in Paragraph 14 of the CAC.

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                   5                        Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 6 of 61




                                           1          15.     In response to Paragraph 15 of the CAC and the chart therein, Defendants aver that

                                           2   allegations constitute, at least in part, a representation concerning Zuora’s stock prices, which are

                                           3   a matter of public record and which speak for themselves. Except as so expressly stated,

                                           4   Defendants deny each and every allegation in Paragraph 15 of the CAC.

                                           5          16.     Defendants deny each and every allegation in the first, fourth, and fifth sentences

                                           6   of Paragraph 16 of the CAC. With respect to the second sentence of Paragraph 16 of the CAC,

                                           7   Defendants admit that Plaintiff purports to characterize, paraphrase and quote selectively and out

                                           8   of context statements made by Mr. Tzuo in a June 9, 2019 investor session, and that the full

                                           9   transcript of that investor session and statements therein speak for themselves. With respect to

                                          10   the third sentence of Paragraph 16 of the CAC, Defendants admit that Plaintiff purports to

                                          11   characterize, paraphrase and quote selectively and out of context statements made in an October

                                          12   19, 2019 blog post on Zuora’s blog, and that the full blog post and statements therein speak for
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          14   Paragraph 16 of the CAC.

                                          15          17.     Defendants deny each and every allegation in Paragraph 17 of the CAC.

                                          16          18.     In response to Paragraph 18 of the CAC, Defendants admit that Plaintiff purports

                                          17   to bring this action pursuant to Sections 10(b) and 20(a) of the Exchange Act and SEC Rule 10b-5

                                          18   promulgated thereunder. Except as so expressly admitted, Defendants deny each and every

                                          19   allegation in Paragraph 18 of the CAC.

                                          20          19.     Defendants admit the allegations in Paragraph 19 of the CAC.

                                          21          20.     In response to Paragraph 20 of the CAC, Defendants admit that venue for this

                                          22   action is proper in the Northern District of California. Except as so expressly admitted,

                                          23   Defendants deny each and every allegation in Paragraph 20 of the CAC.

                                          24          21.     Defendants deny each and every allegation in Paragraph 21 of the CAC.

                                          25          22.     Defendants lack knowledge and information sufficient to form a belief as to the

                                          26   truth of the allegations in Paragraph 22 of the CAC, and on that basis deny each and every

                                          27   allegation therein.

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                   6                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 7 of 61




                                           1          23.     In response to the first sentence of Paragraph 23 of the CAC, Defendants admit

                                           2   that Zuora is a corporation organized under the laws of Delaware with its headquarters at 101

                                           3   Redwood Shores Parkway, Redwood City, California 94065. In response to the second sentence

                                           4   of Paragraph 23 of the CAC, Defendants admit that Zuora has offices in Redwood City, Atlanta,

                                           5   Beijing, Boston, Chennai, Denver, Frisco, Tokyo, London, Melbourne, Milan, Munich, New

                                           6   York, Paris, San Diego, San Francisco, Stockholm, and Sydney. In response to the third sentence

                                           7   of Paragraph 23 of the CAC, Defendants admit that as of January 31, 2020, the Company had

                                           8   approximately 1,249 employees and 624 customers with annual contract value above $100,000,

                                           9   and that the Company’s customers have included Caterpillar, the Financial Times, HBO, Ford,

                                          10   and General Motors. In response to the fourth sentence of Paragraph 23 of the CAC, Defendants

                                          11   admit that Zuora’s stock trades on the New York Stock Exchange. In response to the fifth

                                          12   sentence of Paragraph 23 of the CAC, Defendants admit that, as of May 30, 2019, the Company
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   had approximately 108.8 million shares outstanding. Except as so expressly admitted,

                                          14   Defendants deny each and every allegation in Paragraph 23 of the CAC.

                                          15          24.     In response to the first sentence of Paragraph 24 of the CAC, Defendants admit

                                          16   that Tien Tzuo is the Chief Executive Officer and Chairman of the Board of Directors of Zuora,

                                          17   and that Mr. Tzuo is one of the founders of Zuora. In response to the second, third, and fourth

                                          18   sentences of Paragraph 24 of the CAC, Defendants admit that Plaintiff purports to characterize,

                                          19   paraphrase and quote selectively and out of context statements made on Zuora’s website, and that

                                          20   the full website and statements therein speak for themselves. Defendants deny each and every

                                          21   allegation in the fifth, sixth, eighth, ninth, and tenth sentences of Paragraph 24 of the CAC. In

                                          22   response to the seventh sentence of Paragraph 24 of the CAC, Defendants admit that Mr. Tzuo

                                          23   signed Amendment No. 2 to Zuora’s Form S-1 Registration Statement filed on April 10, 2018 in

                                          24   connection with Zuora’s IPO, a certification dated June 13, 2018 relating to Zuora’s Quarterly

                                          25   Report on Form 10-Q for the quarter ended April 30, 2018, a certification dated September 11,

                                          26   2018 relating to Zuora’s Quarterly Report on Form 10-Q for the quarter ended July 31, 2018, a

                                          27   certification dated December 12, 2018 relating to Zuora’s Quarterly Report on Form 10-Q for the

                                          28   quarter ended October 31, 2018, a certification dated June 11, 2019 relating to Zuora’s Quarterly
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  7                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 8 of 61




                                           1   Report on Form 10-Q for the quarter ended April 30, 2019, and a certification dated April 18,

                                           2   2019 relating to Zuora’s 2020 10-K. Except as so expressly admitted, Defendants deny each and

                                           3   every allegation in Paragraph 24 of the CAC.

                                           4          25.     In response to the first and second sentences of Paragraph 25 of the CAC,

                                           5   Defendants admit that Mr. Sloat was the Chief Financial Officer of the Company during the Class

                                           6   Period, and that he joined Zuora in 2010. In response to the third sentence of Paragraph 25 of the

                                           7   CAC, Defendants admit that Plaintiff purports to characterize, paraphrase and quote selectively

                                           8   and out of context statements made on Mr. Sloat’s LinkedIn page, and that the full LinkedIn page

                                           9   and statements therein speak for themselves. In response to the fourth sentence of Paragraph 25

                                          10   of the CAC, Defendants admit that Plaintiff purports to characterize, paraphrase and quote

                                          11   selectively and out of context statements made by Joon Huh during a presentation at the

                                          12   September 10, 2019 Deutsche Bank Technology Conference, and that the full transcript of that
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   presentation and statements therein speak for themselves. Defendants deny each and every

                                          14   allegation in the fifth, sixth, eighth, ninth, tenth, and eleventh sentences of Paragraph 25 of the

                                          15   CAC. In response to the seventh sentence of Paragraph 25 of the CAC, Defendants admit that

                                          16   Mr. Sloat signed Amendment No. 2 to Zuora’s Form S-1 Registration Statement filed on April

                                          17   10, 2018 in connection with Zuora’s IPO, a certification dated June 13, 2018 relating to Zuora’s

                                          18   Quarterly Report on Form 10-Q for the quarter ended April 30, 2018, a certification dated

                                          19   September 11, 2018 relating to Zuora’s Quarterly Report on Form 10-Q for the quarter ended July

                                          20   31, 2018, a certification dated December 12, 2018 relating to Zuora’s Quarterly Report on Form

                                          21   10-Q for the quarter ended October 31, 2018, a certification dated June 11, 2019 relating to

                                          22   Zuora’s Quarterly Report on Form 10-Q for the quarter ended April 30, 2019, and a certification

                                          23   dated April 18, 2019 relating to Zuora’s 2020 10-K. Except as so expressly admitted, Defendants

                                          24   deny each and every allegation in Paragraph 25 of the CAC.

                                          25          26.     In response to Paragraph 26 of the CAC, Defendants admit that Plaintiff purports

                                          26   to sometimes refer in the CAC to Mr. Tzuo and Mr. Sloat as the “Executive Defendants.” Except

                                          27   as so expressly admitted, Defendants deny each and every allegation in Paragraph 26 of the CAC.

                                          28          27.     Defendants admit the allegations in Paragraph 27 of the CAC.
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                   8                          Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 9 of 61




                                           1          28.     In response to the first sentence of Paragraph 28 of the CAC, Defendants admit

                                           2   that it has two operating segments, Subscription and Professional Services. In response to the

                                           3   second sentence of Paragraph 28 of the CAC, Defendants admit that for the fiscal years 2016,

                                           4   2017, 2018, 2019, and 2020, the annual revenue from the Subscription business segment

                                           5   represented over 70% of Zuora’s total annual revenue. In response to the third sentence of

                                           6   Paragraph 28 of the CAC, Defendants admit that, as disclosed in Zuora’s Registration Statement,

                                           7   Zuora starts to recognize subscription revenue on the date that access to Zuora’s platform is

                                           8   provided, which is generally on or about the date the subscription agreement is signed.

                                           9   Defendants further admit in response to the third sentence of Paragraph 28 of the CAC that

                                          10   Plaintiff purports to characterize, paraphrase and quote selectively and out of context statements

                                          11   made in Zuora’s Registration Statement, and that the full Registration Statement and statements

                                          12   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   allegation in Paragraph 28 of the CAC.

                                          14          29.     In response to Paragraph 29 of the CAC, Defendants admit that Plaintiff purports

                                          15   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                          16   Registration Statement, and that the full Registration Statement and statements therein speak for

                                          17   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          18   Paragraph 29 of the CAC.

                                          19          30.     In response to Paragraph 30 of the CAC, Defendants admit that Plaintiff purports

                                          20   to characterize, paraphrase and quote selectively and out of context statements made in an April

                                          21   18, 2018 article in PaymentsSource, and that the full article and statements therein speak for

                                          22   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          23   Paragraph 30 of the CAC.

                                          24          31.     In response to Paragraph 31 of the CAC, Defendants admit that Defendants

                                          25   described Zuora Central and its flagship products in materials such as its website and securities

                                          26   filings. Defendants further admit in response to Paragraph 31 of the CAC that Plaintiffs purport

                                          27   to characterize and paraphrase those statements selectively and out of context, and that the full

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  9                         Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 10 of 61




                                           1   website and securities filings and statements therein speak for themselves. Except as so expressly

                                           2   admitted, Defendants deny each and every allegation in Paragraph 31 of the CAC.

                                           3          32.     In response to Paragraph 32 of the CAC and the charts therein, Defendants admit

                                           4   that Defendants described Zuora Central and its flagship products in materials such as its website

                                           5   and securities filings. Defendants further admit in response to Paragraph 32 of the CAC that

                                           6   Plaintiffs purport to characterize and paraphrase those statements selectively and out of context,

                                           7   and that the full website and securities filings and statements therein speak for themselves.

                                           8   Except as so expressly admitted, Defendants deny each and every allegation in Paragraph 32 of

                                           9   the CAC.

                                          10          33.     In response to Paragraph 33 of the CAC, Defendants admit that Defendants

                                          11   described Zuora Central and its flagship products in materials such as its website and securities

                                          12   filings. Defendants further admit in response to Paragraph 33 of the CAC that Plaintiffs purport
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   to characterize and paraphrase those statements selectively and out of context, and that the full

                                          14   website and securities filings and statements therein speak for themselves. Except as so expressly

                                          15   admitted, Defendants deny each and every allegation in Paragraph 33 of the CAC.

                                          16          34.     In response to Paragraph 34 of the CAC, Defendants admit that Defendants

                                          17   described Zuora Billing in materials such as its website and securities filings. Defendants further

                                          18   admit in response to Paragraph 34 of the CAC that Plaintiffs purport to characterize and

                                          19   paraphrase those statements selectively and out of context, and that the full website and securities

                                          20   filings and statements therein speak for themselves. Except as so expressly admitted, Defendants

                                          21   deny each and every allegation in Paragraph 34 of the CAC.

                                          22          35.     In response to the first sentence of Paragraph 35 of the CAC, Defendants admit

                                          23   that Zuora announced its acquisition of Leeyo Software, Inc. on May 10, 2017. In response to the

                                          24   second sentence of Paragraph 35 of the CAC, Defendants admit that Defendants described Zuora

                                          25   RevPro in materials such as its website and securities filings. Defendants further admit in

                                          26   response to the second sentence of Paragraph 35 of the CAC that Plaintiffs purport to characterize

                                          27   and paraphrase those statements selectively and out of context, and that the full website and

                                          28   securities filings and statements therein speak for themselves. In response to the third sentence of
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  10                        Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 11 of 61




                                           1   Paragraph 35 of the CAC, Defendants admit that Zuora has over 100 customers using RevPro.

                                           2   Except as so expressly admitted, Defendants deny each and every allegation in Paragraph 35 of

                                           3   the CAC.

                                           4          36.     In response to Paragraph 36 of the CAC, Defendants admit that Financial

                                           5   Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 606 relates

                                           6   to revenue recognition, and that the accounting standard speaks for itself. Except as so expressly

                                           7   admitted, Defendants deny each and every allegation in Paragraph 36 of the CAC.

                                           8          37.     In response to the first sentence of Paragraph 37 of the CAC, Defendants lack

                                           9   knowledge and information sufficient to form a belief as to the truth of the allegations, and on

                                          10   that basis deny each and every allegation in the first sentence of Paragraph 37 of the CAC. In

                                          11   response to the second, third, and fourth sentences of Paragraph 37 of the CAC, Defendants admit

                                          12   that Plaintiff purports to paraphrase and quote selectively and out of context certain unidentified
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   statements, which statements, if identified, would speak for themselves. Except as so expressly

                                          14   admitted, Defendants deny each and every allegation in Paragraph 37 of the CAC.

                                          15          38.     In response to Paragraph 38 of the CAC, Defendants admit that Plaintiff purports

                                          16   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                          17   May 10, 2017 press release, and that the full press release and statements therein speak for

                                          18   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          19   Paragraph 38 of the CAC.

                                          20          39.     In response to Paragraph 39 of the CAC, Defendants admit that Plaintiff purports

                                          21   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                          22   May 10, 2017 press release, and that the full press release and statements therein speak for

                                          23   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          24   Paragraph 39 of the CAC.

                                          25          40.     In response to Paragraph 40 of the CAC, Defendants deny each and every

                                          26   allegation in the first sentence of the paragraph. In response to the second and third sentences of

                                          27   Paragraph 40 of the CAC, Defendants admit that Plaintiff purports to characterize, paraphrase and

                                          28   quote selectively and out of context statements made in a March 17, 2017 Bloomberg Law article,
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  11                        Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 12 of 61




                                           1   and that the full article and statements therein speak for themselves. Except as so expressly

                                           2   admitted, Defendants deny each and every allegation in Paragraph 40 of the CAC.

                                           3          41.     In response to Paragraph 41 of the CAC, Defendants admit that Defendants

                                           4   described Zuora’s sales model in materials such as its website and securities filings. Defendants

                                           5   further admit in response to Paragraph 41 of the CAC that Plaintiffs purport to characterize and

                                           6   paraphrase those statements selectively and out of context, and that the full website and securities

                                           7   filings and statements therein speak for themselves. Except as so expressly admitted, Defendants

                                           8   deny each and every allegation in Paragraph 41 of the CAC.

                                           9          42.     In response to Paragraph 42 of the CAC, Defendants admit that Defendants

                                          10   described Zuora’s sales team in materials such as its website and securities filings. Defendants

                                          11   further admit in response to Paragraph 42 of the CAC that Plaintiffs purport to characterize and

                                          12   paraphrase those statements selectively and out of context, and that the full website and securities
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   filings and statements therein speak for themselves. Except as so expressly admitted, Defendants

                                          14   deny each and every allegation in Paragraph 42 of the CAC.

                                          15          43.     In response to Paragraph 43 of the CAC, Defendants admit that Defendants

                                          16   described Zuora’s professional services team in materials such as its website and securities

                                          17   filings. Defendants further admit in response to Paragraph 43 of the CAC that Plaintiffs purport

                                          18   to characterize and paraphrase those statements selectively and out of context, and that the full

                                          19   website and securities filings and statements therein speak for themselves. Except as so expressly

                                          20   admitted, Defendants deny each and every allegation in Paragraph 43 of the CAC.

                                          21          44.     In response to Paragraph 44 of the CAC, Defendants admit that Plaintiff purports

                                          22   to characterize, paraphrase and quote selectively and out of context statements made by Mr. Sloat

                                          23   in an investor session held by Zuora on June 5, 2019, and that the full transcript of that investor

                                          24   session and the statements therein speak for themselves. Except as so expressly admitted,

                                          25   Defendants deny each and every allegation in Paragraph 44 of the CAC.

                                          26          45.     In response to Paragraph 45 of the CAC, Defendants admit that Plaintiff purports

                                          27   to characterize, paraphrase and quote selectively and out of context statements made by Mr. Sloat

                                          28   in an April 8, 2016 article entitled “CFOs: It’s time to own the business model” in Finance
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  12                         Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 13 of 61




                                           1   Digest, and that the full article and the statements therein speak for themselves. Except as so

                                           2   expressly admitted, Defendants deny each and every allegation in Paragraph 45 of the CAC.

                                           3          46.     Defendants deny each and every allegation in the first sentence of Paragraph 46 of

                                           4   the CAC. In response to the second sentence of Paragraph 46 of the CAC, Defendants admit that

                                           5   it filed a registration statement on Form S-1 on December 27, 2017. Except as so expressly

                                           6   admitted, Defendants deny each and every allegation in Paragraph 46 of the CAC.

                                           7          47.     In response to Paragraph 47 of the CAC, Defendants admit that Plaintiff purports

                                           8   to characterize, paraphrase and quote selectively and out of context statements made in an

                                           9   investor presentation released in April 2018, and that the full investor presentation and the

                                          10   statements therein speak for themselves. Except as so expressly admitted, Defendants deny each

                                          11   and every allegation in Paragraph 47 of the CAC.

                                          12          48.     In response to Paragraph 48 of the CAC, Defendants admit that Plaintiff purports
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   to characterize, paraphrase and quote selectively and out of context statements made in an

                                          14   investor presentation released in April 2018, and that the full investor presentation and the

                                          15   statements therein speak for themselves. Except as so expressly admitted, Defendants deny each

                                          16   and every allegation in Paragraph 48 of the CAC.

                                          17          49.     In response to Paragraph 49 of the CAC, Defendants admit that its registration

                                          18   statement became effective on April 12, 2018. Except as so expressly admitted, Defendants deny

                                          19   each and every allegation in Paragraph 49 of the CAC.

                                          20          50.     In response to Paragraph 50 of the CAC, Defendants admit that Plaintiff purports

                                          21   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                          22   Registration Statement, and that the full Registration Statement and the statements therein speak

                                          23   for themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          24   Paragraph 50 of the CAC.

                                          25          51.     In response to Paragraph 51 of the CAC and the chart therein, Defendants admit

                                          26   that Plaintiff purports to characterize, paraphrase and quote selectively and out of context

                                          27   statements made in Zuora’s Registration Statement, and that the full Registration Statement and

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  13                        Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 14 of 61




                                           1   the statements therein speak for themselves. Except as so expressly admitted, Defendants deny

                                           2   each and every allegation in Paragraph 51 of the CAC.

                                           3          52.     In response to Paragraph 52 of the CAC, Defendants admit that Plaintiff purports

                                           4   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                           5   Registration Statement, and that the full Registration Statement and the statements therein speak

                                           6   for themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                           7   Paragraph 52 of the CAC.

                                           8          53.     In response to Paragraph 53 of the CAC, Defendants admit that Plaintiff purports

                                           9   to characterize, paraphrase and quote selectively and out of context statements made in its

                                          10   Registration Statement, and that the full Registration Statement and the statements therein speak

                                          11   for themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          12   Paragraph 53 of the CAC.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          54.     In response to Paragraph 54 of the CAC, Defendants admit that Plaintiff purports

                                          14   to characterize, paraphrase and quote selectively and out of context statements made in its

                                          15   Registration Statement, and that the full Registration Statement and the statements therein speak

                                          16   for themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          17   Paragraph 54 of the CAC.

                                          18          55.     In response to Paragraph 55 of the CAC, Defendants admit that Plaintiff purports

                                          19   to characterize, paraphrase and quote selectively and out of context statements made in its

                                          20   Registration Statement, and that the full Registration Statement and the statements therein speak

                                          21   for themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          22   Paragraph 55 of the CAC.

                                          23          56.     In response to the first sentence of Paragraph 56 of the CAC, Defendants admit

                                          24   that Plaintiff purports to characterize, paraphrase and quote selectively, inaccurately, and out of

                                          25   context statements made in its Registration Statement, and that the full Registration Statement

                                          26   and the statements therein speak for themselves. In response to the second sentence of Paragraph

                                          27   56 of the CAC, Defendants admit that Plaintiff purports to characterize, paraphrase and quote

                                          28   selectively and out of context statements made in its Registration Statement, and that the full
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  14                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 15 of 61




                                           1   Registration Statement and the statements therein speak for themselves. Except as so expressly

                                           2   admitted, Defendants deny each and every allegation in Paragraph 56 of the CAC.

                                           3          57.     Defendants deny each and every allegation in the first sentence of Paragraph 57 of

                                           4   the CAC. In response to the second sentence of Paragraph 57 of the CAC, Defendants admit that

                                           5   on or about April 16, 2018, Zuora announced the closing of its IPO, which announcement was a

                                           6   matter of public record and which speaks for itself, and that Zuora sold 12.65 million shares of

                                           7   common stock to the public at a price of $14.00 per share. Except as so expressly admitted,

                                           8   Defendants deny each and every allegation in Paragraph 57 of the CAC.

                                           9          58.     Defendants deny each and every allegation in the first sentence Paragraph 58 of

                                          10   the CAC. In response to the second sentence of Paragraph 58 of the CAC, Defendants admit that

                                          11   Plaintiff purports to characterize, paraphrase and quote selectively and out of context statements

                                          12   made in analyst reports published by Morgan Stanley and Jeffries, and that the full analyst reports
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   and the statements therein speak for themselves. In response to the third and fourth sentences of

                                          14   Paragraph 58 of the CAC, Defendants admit that Plaintiff purports to characterize, paraphrase and

                                          15   quote selectively, inaccurately, and out of context statements made in an analyst report published

                                          16   by Jeffries, and that the full analyst report and the statements therein speak for themselves. In

                                          17   response to the fifth sentence of Paragraph 58 of the CAC, Defendants admit that Plaintiff

                                          18   purports to characterize, paraphrase and quote selectively and out of context statements made in

                                          19   an analyst report published by Canaccord Genuity, and that the full analyst report and the

                                          20   statements therein speak for themselves. Except as so expressly admitted, Defendants deny each

                                          21   and every allegation in Paragraph 58 of the CAC.

                                          22          59.     Defendants deny each and every allegation in Paragraph 59 of the CAC.

                                          23          60.     In response to Paragraph 60 of the CAC, Defendants deny each and every

                                          24   allegation in the first sentence of the Paragraph. In response to the second sentence of Paragraph

                                          25   60 of the CAC, Defendants lack knowledge and information sufficient to form a belief as to the

                                          26   identity of the alleged former employee referred to as “CW-1,” and on that basis deny each and

                                          27   every allegation in the second sentence of Paragraph 60 of the CAC. In response to the third

                                          28   sentence of Paragraph 60 of the CAC, Defendants admit that as of May 31, 2019, Karthik
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  15                        Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 16 of 61




                                           1   Ramamoorthy was a Vice President for Global Services. Defendants further respond to the third

                                           2   sentence of Paragraph 60 of the CAC that Defendants lack knowledge and information sufficient

                                           3   to form a belief as to the identity of CW-1. In response to the fourth sentence of Paragraph 60 of

                                           4   the CAC, Defendants admit that as of May 31, 2019, Mr. Ramamoorthy reported to the Senior

                                           5   Vice President for Global Services. Defendants further respond to the fourth sentence of

                                           6   Paragraph 60 of the CAC that Defendants lack knowledge and information sufficient to form a

                                           7   belief as to the identity of CW-1. Except as so expressly stated and admitted, Defendants deny

                                           8   each and every allegation of Paragraph 60 of the CAC.

                                           9          61.     In response to Paragraph 61 of the CAC, Defendants lack knowledge and

                                          10   information sufficient to form a belief as to the identity of CW-1, and on that basis deny each and

                                          11   every allegation in Paragraph 61 of the CAC. Except as so expressly stated, Defendants deny

                                          12   each and every allegation of Paragraph 61 of the CAC.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          62.     In response to Paragraph 62 of the CAC, Defendants lack knowledge and

                                          14   information sufficient to form a belief as to the identity of CW-1 or the substance of the

                                          15   statements she or he may have made, and on that basis deny each and every allegation in

                                          16   Paragraph 62 of the CAC regarding CW-1 and his or her alleged statements. Except as so

                                          17   expressly stated, Defendants deny each and every allegation of Paragraph 62 of the CAC.

                                          18          63.     In response to Paragraph 63 of the CAC, Defendants lack knowledge and

                                          19   information sufficient to form a belief as to the identity of CW-1 or the substance of the

                                          20   statements she or he may have made, and on that basis deny each and every allegation in

                                          21   Paragraph 63 of the CAC regarding CW-1 and his or her alleged statements. Except as so

                                          22   expressly stated, Defendants deny each and every allegation of Paragraph 63 of the CAC.

                                          23          64.     In response to Paragraph 64 of the CAC, Defendants lack knowledge and

                                          24   information sufficient to form a belief as to the identity of CW-1 or the substance of the

                                          25   statements she or he may have made, and on that basis deny each and every allegation in

                                          26   Paragraph 64 of the CAC regarding CW-1 and his or her alleged statements. Except as so

                                          27   expressly stated, Defendants deny each and every allegation of Paragraph 64 of the CAC.

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  16                        Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 17 of 61




                                           1          65.     In response to the first, third, fourth, fifth, sixth, seventh, and eighth sentences of

                                           2   Paragraph 65 of the CAC, Defendants lack knowledge and information sufficient to form a belief

                                           3   as to the identity of the alleged former employee referred to as “CW-2” or the substance of the

                                           4   statements she or he may have made, and on that basis deny each and every allegation in

                                           5   Paragraph 65 of the CAC regarding CW-2 and his or her alleged statements. In response to the

                                           6   second sentence of Paragraph 65 of the CAC, Defendants admit that as of April 30, 2018 and

                                           7   May 31, 2019, Alvina Antar was the Vice President for Information Technology and the Chief

                                           8   Information Officer, and reported to Mr. Sloat. Defendants further respond to the second

                                           9   sentence of Paragraph 65 of the CAC that Defendants lack knowledge and information sufficient

                                          10   to form a belief as to the identity of the alleged former employee referred to as “CW-2” or the

                                          11   substance of the statements she or he may have made. Except as so expressly stated and

                                          12   admitted, Defendants deny each and every allegation of Paragraph 65 of the CAC.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          66.     Defendants deny each and every allegation in Paragraph 66 of the CAC.

                                          14          67.     In response to Paragraph 67 of the CAC, Defendants deny each and every

                                          15   allegation in the first sentence of the Paragraph. In response to the second and fourth sentences of

                                          16   Paragraph 67 of the CAC, Defendants lack knowledge and information sufficient to form a belief

                                          17   as to the identity of CW-1 or the substance of the statements she or he may have made, and on

                                          18   that basis deny each and every allegation in the second and fourth sentences of Paragraph 67 of

                                          19   the CAC regarding CW-1 and his or her alleged statements. In response to the third sentence of

                                          20   Paragraph 67 of the CAC, Defendants admit that Zuora had an internal project called “Zuora on

                                          21   Zuora.” Defendants further state in response to the third sentence of Paragraph 67 of the CAC

                                          22   that Defendants lack knowledge and information sufficient to form a belief as to the identity of

                                          23   CW-1 or the substance of the statements she or he may have made. Except as so expressly stated

                                          24   and admitted, Defendants deny each and every allegation of Paragraph 67 of the CAC.

                                          25          68.     In response to Paragraph 68 of the CAC, Defendants lack knowledge and

                                          26   information sufficient to form a belief as to the identity of CW-2 or the substance of the

                                          27   statements she or he may have made, and on that basis deny each and every allegation in

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                   17                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 18 of 61




                                           1   Paragraph 68 of the CAC regarding CW-2 and his or her alleged statements. Except as so

                                           2   expressly stated, Defendants deny each and every allegation of Paragraph 68 of the CAC.

                                           3          69.     In response to Paragraph 69 of the CAC, Defendants deny each and every

                                           4   allegation in the first sentence of the paragraph. In response to the second sentence of Paragraph

                                           5   69 of the CAC, Defendants lack knowledge and information sufficient to form a belief as to the

                                           6   identity of CW-1 or the substance of the statements she or he may have made, and on that basis

                                           7   deny each and every allegation in the second sentence of Paragraph 69 of the CAC regarding

                                           8   CW-1 and his or her alleged statements. Defendants deny each and every allegation in the third

                                           9   sentence of Paragraph 69 of the CAC. Except as so expressly stated, Defendants deny each and

                                          10   every allegation of Paragraph 69 of the CAC.

                                          11          70.     In response to the first sentence of Paragraph 70 of the CAC, Defendants admit

                                          12   that as of April 30, 2018, Mike Quinn was the Senior Director Revenue, and that as of May 31,
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   2019, Lauren Whelihan was the Senior Director Revenue. Defendants further respond to the first

                                          14   sentence of Paragraph 70 of the CAC that Defendants lack knowledge and information sufficient

                                          15   to form a belief as to the identity of CW-1 or the substance of the statements she or he may have

                                          16   made. In response to the second sentence of Paragraph 70 of the CAC, Defendants admit that as

                                          17   of April 30, 2018 and May 31, 2019, Tom Krackeler was the Senior Vice President of Products.

                                          18   Defendants further respond to the second sentence of Paragraph 70 of the CAC that Defendants

                                          19   lack knowledge and information sufficient to form a belief as to the identity of CW-1 or the

                                          20   substance of the statements she or he may have made. Except as so expressly stated and

                                          21   admitted, Defendants deny each and every allegation of Paragraph 70 of the CAC.

                                          22          71.     In response to Paragraph 71 of the CAC, Defendants deny each and every

                                          23   allegation in the first sentence of the Paragraph. In response to the second, third, and fourth

                                          24   sentences of Paragraph 71 of the CAC, Defendants lack knowledge and information sufficient to

                                          25   form a belief as to the identity of CW-1 or the substance of the statements she or he may have

                                          26   made, and on that basis deny each and every allegation in the second, third, and fourth sentences

                                          27   of Paragraph 71 of the CAC regarding CW-1 and his or her alleged statements. Except as so

                                          28   expressly stated, Defendants deny each and every allegation of Paragraph 71 of the CAC.
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  18                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 19 of 61




                                           1          72.     In response to Paragraph 72 of the CAC, Defendants lack knowledge and

                                           2   information sufficient to form a belief as to the identity of CW-2 or the substance of the

                                           3   statements she or he may have made, and on that basis deny each and every allegation in

                                           4   Paragraph 72 of the CAC regarding CW-2 and his or her alleged statements. Except as so

                                           5   expressly stated, Defendants deny each and every allegation of Paragraph 72 of the CAC.

                                           6          73.     In response to Paragraph 73 of the CAC, Defendants deny each and every

                                           7   allegation in the first sentence of the Paragraph. In response to the second, fourth, fifth, and sixth

                                           8   sentences of Paragraph 73 of the CAC, Defendants lack knowledge and information sufficient to

                                           9   form a belief as to the identity of CW-1 or the substance of the statements she or he may have

                                          10   made, and on that basis deny each and every allegation in the second, fourth, fifth, and sixth

                                          11   sentences of Paragraph 73 of the CAC regarding CW-1 and his or her alleged statements. In

                                          12   response to the third sentence of Paragraph 73 of the CAC, Defendants admit that as of April 30,
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   2018 and May 30, 2019, Jagan Reddy was the Senior Vice President for RevPro Product.

                                          14   Defendants further respond to the third sentence of Paragraph 73 of the CAC that Defendants lack

                                          15   knowledge and information sufficient to form a belief as to the identity of CW-1 or the substance

                                          16   of the statements she or he may have made. Except as so expressly stated and admitted,

                                          17   Defendants deny each and every allegation of Paragraph 73 of the CAC.

                                          18          74.     In response to Paragraph 74 of the CAC, Defendants deny each and every

                                          19   allegation in the first sentence of the Paragraph. In response to the second, third, fourth, and fifth

                                          20   sentences of Paragraph 74 of the CAC, Defendants lack knowledge and information sufficient to

                                          21   form a belief as to the identity of CW-1 or the substance of the statements she or he may have

                                          22   made, and on that basis deny each and every allegation in the second, third, fourth, and fifth

                                          23   sentences of Paragraph 74 of the CAC regarding CW-1 and his or her alleged statements. Except

                                          24   as so expressly stated, Defendants deny each and every allegation of Paragraph 74 of the CAC.

                                          25          75.     In response to Paragraph 75 of the CAC, Defendants deny each and every

                                          26   allegation in the first sentence of the Paragraph. In response to the second and third sentences of

                                          27   Paragraph 75 of the CAC, Defendants lack knowledge and information sufficient to form a belief

                                          28   as to the identity of CW-1 or the substance of the statements she or he may have made, and on
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                   19                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 20 of 61




                                           1   that basis deny each and every allegation in the second and third sentences of Paragraph 75 of the

                                           2   CAC regarding CW-1 and his or her alleged statements. Except as so expressly stated,

                                           3   Defendants deny each and every allegation of Paragraph 75 of the CAC.

                                           4          76.     In response to Paragraph 76 of the CAC, Defendants lack knowledge and

                                           5   information sufficient to form a belief as to the identity of CW-2 or the substance of the

                                           6   statements she or he may have made, and on that basis deny each and every allegation in

                                           7   Paragraph 76 of the CAC regarding CW-2 and his or her alleged statements. Except as so

                                           8   expressly stated, Defendants deny each and every allegation of Paragraph 76 of the CAC.

                                           9          77.     In response to Paragraph 77 of the CAC, Defendants deny each and every

                                          10   allegation in the first sentence of the Paragraph. In response to the second sentence of Paragraph

                                          11   77 of the CAC, Defendants lack knowledge and information sufficient to form a belief as to the

                                          12   identity of CW-2 or the substance of the statements she or he may have made, and on that basis
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   deny each and every allegation in the second sentence of Paragraph 77 of the CAC regarding

                                          14   CW-2 and his or her alleged statements. In response to the third sentence of Paragraph 77 of the

                                          15   CAC, Defendants admit that as of April 30, 2018, and May 31, 2019, Paolo Battaglini was the

                                          16   Vice President for Finance and Chief Accounting Officer. Defendants further respond to the third

                                          17   sentence of Paragraph 77 of the CAC that Defendants lack knowledge and information sufficient

                                          18   to form a belief as to the identity of CW-2 or the substance of the statements she or he may have

                                          19   made. Except as so expressly stated and admitted, Defendants deny each and every allegation of

                                          20   Paragraph 77 of the CAC.

                                          21          78.     In response to Paragraph 78 of the CAC, Defendants deny each and every

                                          22   allegation in the first sentence of the Paragraph. In response to the second, third, fourth, and fifth

                                          23   sentences of Paragraph 78 of the CAC, Defendants lack knowledge and information sufficient to

                                          24   form a belief as to the identity of CW-1 or the substance of the statements she or he may have

                                          25   made, and on that basis deny each and every allegation in the second, third, fourth, and fifth

                                          26   sentences of Paragraph 78 of the CAC regarding CW-1 and his or her alleged statements. Except

                                          27   as so expressly stated, Defendants deny each and every allegation of Paragraph 78 of the CAC.

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                   20                         Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 21 of 61




                                           1          79.     In response to Paragraph 79 of the CAC, Defendants lack knowledge and

                                           2   information sufficient to form a belief as to the identity of the alleged former employees or the

                                           3   substance of the statements they may have made, and on that basis deny each and every allegation

                                           4   in Paragraph 79 of the CAC regarding the alleged former employees and their alleged statements.

                                           5   Except as so expressly stated, Defendants deny each and every allegation of Paragraph 79 of the

                                           6   CAC.

                                           7          80.     In response to Paragraph 80 of the CAC, Defendants lack knowledge and

                                           8   information sufficient to form a belief as to the identity of CW-2 or the substance of the

                                           9   statements she or he may have made, and on that basis deny each and every allegation in

                                          10   Paragraph 80 of the CAC regarding CW-2 and his or her alleged statements. Except as so

                                          11   expressly stated, Defendants deny each and every allegation of Paragraph 80 of the CAC.

                                          12          81.     In response to Paragraph 81 of the CAC, Defendants lack knowledge and
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   information sufficient to form a belief as to the identity of CW-1 or the substance of the

                                          14   statements she or he may have made, and on that basis deny each and every allegation in

                                          15   Paragraph 81 of the CAC regarding CW-1 and his or her alleged statements. Except as so

                                          16   expressly stated, Defendants deny each and every allegation of Paragraph 81 of the CAC.

                                          17          82.     In response to Paragraph 82 of the CAC, Defendants lack knowledge and

                                          18   information sufficient to form a belief as to the identity of CW-1 or the substance of the

                                          19   statements she or he may have made, and on that basis deny each and every allegation in

                                          20   Paragraph 82 of the CAC regarding CW-1 and his or her alleged statements. Except as so

                                          21   expressly stated, Defendants deny each and every allegation of Paragraph 82 of the CAC.

                                          22          83.     In response to Paragraph 83 of the CAC, Defendants lack knowledge and

                                          23   information sufficient to form a belief as to the identity of CW-1 or the substance of the

                                          24   statements she or he may have made, and on that basis deny each and every allegation in

                                          25   Paragraph 83 of the CAC regarding CW-1 and his or her alleged statements. Except as so

                                          26   expressly stated, Defendants deny each and every allegation of Paragraph 83 of the CAC.

                                          27          84.     In response to Paragraph 84 of the CAC, Defendants deny each and every

                                          28   allegation in the first sentence of the Paragraph. In response to the second and third sentences of
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  21                        Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 22 of 61




                                           1   Paragraph 84 of the CAC, Defendants lack knowledge and information sufficient to form a belief

                                           2   as to the identity of CW-1 or the substance of the statements she or he may have made, and on

                                           3   that basis deny each and every allegation in the second and third sentences of Paragraph 84 of the

                                           4   CAC regarding CW-1 and his or her alleged statements. Except as so expressly stated,

                                           5   Defendants deny each and every allegation of Paragraph 84 of the CAC.

                                           6          85.     In response to Paragraph 85 of the CAC, Defendants deny each and every

                                           7   allegation in the first sentence of the Paragraph. In response to the second sentence of Paragraph

                                           8   85 of the CAC, Defendants admit that as of April 30, 2018, Christopher Bruner was the Senior

                                           9   Director of Product and reported to Mr. Krackeler. Defendants further respond to Paragraph 85

                                          10   of the CAC that Defendants lack knowledge and information sufficient to form a belief as to the

                                          11   identity of CW-1 or the substance of the statements she or he may have made. Except as so

                                          12   expressly stated and admitted, Defendants deny each and every allegation of Paragraph 85 of the
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   CAC.

                                          14          86.     In response to Paragraph 86 of the CAC, Defendants deny each and every

                                          15   allegation in the first sentence of the Paragraph. In response to the second, third, and fourth

                                          16   sentences of Paragraph 86 of the CAC, Defendants lack knowledge and information sufficient to

                                          17   form a belief as to the identity of CW-1 or the substance of the statements she or he may have

                                          18   made, and on that basis deny each and every allegation in the second, third, and fourth sentences

                                          19   of Paragraph 86 of the CAC regarding CW-1 and his or her alleged statements. Except as so

                                          20   expressly stated, Defendants deny each and every allegation of Paragraph 86 of the CAC.

                                          21          87.     In response to Paragraph 87 of the CAC, Defendants deny each and every

                                          22   allegation in the first sentence of the Paragraph. In response to the second and fourth sentences of

                                          23   Paragraph 87 of the CAC, Defendants lack knowledge and information sufficient to form a belief

                                          24   as to the identity of CW-1 or the substance of the statements she or he may have made, and on

                                          25   that basis deny each and every allegation in the second and fourth sentences of Paragraph 87 of

                                          26   the CAC regarding CW-1 and his or her alleged statements. In response to the third sentence of

                                          27   Paragraph 87 of the CAC, Defendants admit that as of April 30, 2018, Monika Saha was the Vice

                                          28   President and GM for Product. Defendants further respond to the third sentence of Paragraph 87
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  22                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 23 of 61




                                           1   that Defendants lack knowledge and information sufficient to form a belief as to the identity of

                                           2   CW-1 or the substance of the statements she or he may have made. Except as so expressly stated

                                           3   and admitted, Defendants deny each and every allegation of Paragraph 87 of the CAC.

                                           4          88.     In response to Paragraph 88 of the CAC, Defendants lack knowledge and

                                           5   information sufficient to form a belief as to the identity of the alleged former employees or the

                                           6   substance of the statements they may have made, and on that basis deny each and every allegation

                                           7   in Paragraph 88 of the CAC regarding the alleged former employees and their alleged statements.

                                           8   Except as so expressly stated, Defendants deny each and every allegation of Paragraph 88 of the

                                           9   CAC.

                                          10          89.     In response to Paragraph 89 of the CAC, Defendants deny each and every

                                          11   allegation in the first sentence of the Paragraph. In response to the second, third, fourth, fifth,

                                          12   sixth, seventh, eighth, and ninth sentences of Paragraph 89 of the CAC, Defendants lack
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   knowledge and information sufficient to form a belief as to the identity of CW-2 or the substance

                                          14   of the statements she or he may have made, and on that basis deny each and every allegation in

                                          15   the second, third, fourth, fifth, sixth, seventh, eighth, and ninth sentences of Paragraph 89 of the

                                          16   CAC regarding CW-2 and his or her alleged statements. Except as so expressly stated,

                                          17   Defendants deny each and every allegation of Paragraph 89 of the CAC.

                                          18          90.     In response to Paragraph 90 of the CAC, Defendants deny each and every

                                          19   allegation in the first sentence of the Paragraph. In response to the second, third, fourth, and fifth

                                          20   sentences of Paragraph 90 of the CAC, Defendants lack knowledge and information sufficient to

                                          21   form a belief as to the identity of CW-2 or the substance of the statements she or he may have

                                          22   made, and on that basis deny each and every allegation in the second, third, fourth, and fifth

                                          23   sentences of Paragraph 90 of the CAC regarding CW-2 and his or her alleged statements. Except

                                          24   as so expressly stated, Defendants deny each and every allegation of Paragraph 90 of the CAC.

                                          25          91.     In response to Paragraph 91 of the CAC, Defendants deny each and every

                                          26   allegation in the first sentence of the Paragraph. In response to the second, third, and fourth

                                          27   sentences of Paragraph 91 of the CAC, Defendants lack knowledge and information sufficient to

                                          28   form a belief as to the identity of CW-2 or the substance of the statements she or he may have
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                   23                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 24 of 61




                                           1   made, and on that basis deny each and every allegation in the second, third, and fourth sentences

                                           2   of Paragraph 91 of the CAC regarding CW-2 and his or her alleged statements. Except as so

                                           3   expressly stated, Defendants deny each and every allegation of Paragraph 91 of the CAC.

                                           4          92.     In response to Paragraph 92 of the CAC, Defendants lack knowledge and

                                           5   information sufficient to form a belief as to the identity of CW-2 or the substance of the

                                           6   statements she or he may have made, and on that basis deny each and every allegation in

                                           7   Paragraph 92 of the CAC regarding CW-2 and his or her alleged statements. Except as so

                                           8   expressly stated, Defendants deny each and every allegation of Paragraph 92 of the CAC.

                                           9          93.     In response to Paragraph 93 of the CAC, Defendants deny each and every

                                          10   allegation in the first sentence of the Paragraph. In response to the second, fourth, fifth, sixth,

                                          11   seventh, eighth, and ninth sentences of Paragraph 93 of the CAC, Defendants lack knowledge and

                                          12   information sufficient to form a belief as to the identity of CW-2 or the substance of the
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   statements she or he may have made, and on that basis deny each and every allegation in the

                                          14   second, fourth, fifth, sixth, seventh, eighth, and ninth sentences of Paragraph 93 of the CAC

                                          15   regarding CW-2 and his or her alleged statements. In response to the third sentence of Paragraph

                                          16   93 of the CAC, Defendants admit that as of April 30, 2018 and May 31, 2019, Marc Diouane was

                                          17   the President of Zuora. Defendants further respond to the third sentence of Paragraph 93 of the

                                          18   CAC that Defendants lack knowledge and information sufficient to form a belief as to the identity

                                          19   of CW-2 or the substance of the statements she or he may have made. Except as so expressly

                                          20   stated and admitted, Defendants deny each and every allegation of Paragraph 93 of the CAC.

                                          21          94.     In response to Paragraph 94 of the CAC, Defendants deny each and every

                                          22   allegation in the first sentence of the Paragraph. In response to the second, third, and fourth

                                          23   sentences of Paragraph 94 of the CAC, Defendants lack knowledge and information sufficient to

                                          24   form a belief as to the identity of CW-2 or the substance of the statements she or he may have

                                          25   made, and on that basis deny each and every allegation in the second, third, and fourth sentences

                                          26   of Paragraph 94 of the CAC regarding CW-2 and his or her alleged statements. Except as so

                                          27   expressly stated, Defendants deny each and every allegation of Paragraph 94 of the CAC.

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                   24                         Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 25 of 61




                                           1          95.     In response to Paragraph 95 of the CAC, Defendants lack knowledge and

                                           2   information sufficient to form a belief as to the identity of CW-2 or the substance of the

                                           3   statements she or he may have made, and on that basis deny each and every allegation in

                                           4   Paragraph 95 of the CAC regarding CW-2 and his or her alleged statements. Except as so

                                           5   expressly stated, Defendants deny each and every allegation of Paragraph 95 of the CAC.

                                           6          96.     In response to Paragraph 96 of the CAC, Defendants lack knowledge and

                                           7   information sufficient to form a belief as to the identity of CW-2 or the substance of the

                                           8   statements she or he may have made, and on that basis deny each and every allegation in

                                           9   Paragraph 96 of the CAC regarding CW-2 and his or her alleged statements. Except as so

                                          10   expressly stated, Defendants deny each and every allegation of Paragraph 96 of the CAC.

                                          11          97.     In response to Paragraph 97 of the CAC, Defendants lack knowledge and

                                          12   information sufficient to form a belief as to the identity of CW-2 or the substance of the
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   statements she or he may have made, and on that basis deny each and every allegation in

                                          14   Paragraph 97 of the CAC regarding CW-2 and his or her alleged statements. Except as so

                                          15   expressly stated, Defendants deny each and every allegation of Paragraph 97 of the CAC.

                                          16          98.     In response to the first sentence of Paragraph 98 of the CAC, Defendants admit

                                          17   that Zoom Video Communications is a customer of Zuora. In response to the second, third, and

                                          18   fourth sentences of Paragraph 98 of the CAC, Defendants lack knowledge and information

                                          19   sufficient to form a belief as to the identity of CW-1 or the substance of the statements she or he

                                          20   may have made, and on that basis deny each and every allegation in the second, third, and fourth

                                          21   sentences of Paragraph 98 of the CAC regarding CW-1 and his or her alleged statements. Except

                                          22   as so expressly stated, Defendants deny each and every allegation of Paragraph 98 of the CAC.

                                          23          99.     In response to Paragraph 99 of the CAC, Defendants lack knowledge and

                                          24   information sufficient to form a belief as to the identity of CW-1 or the substance of the

                                          25   statements she or he may have made, and on that basis deny each and every allegation in

                                          26   Paragraph 99 of the CAC regarding CW-1 and his or her alleged statements. Except as so

                                          27   expressly stated, Defendants deny each and every allegation of Paragraph 99 of the CAC.

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  25                        Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 26 of 61




                                           1          100.    In response to Paragraph 100 of the CAC, Defendants deny each and every

                                           2   allegation in the first sentence of the Paragraph. In response to the second sentence of Paragraph

                                           3   100 of the CAC, Defendants admit that Parametric Technology Corporation is a customer of

                                           4   Zuora. In further response to the second sentence of Paragraph 100 of the CAC, Defendants lack

                                           5   knowledge and information sufficient to form a belief as to the identity of CW-1 or the substance

                                           6   of the statements she or he may have made, and on that basis deny each and every allegation in

                                           7   the second sentence of Paragraph 100 of the CAC regarding CW-1 and his or her alleged

                                           8   statements. Except as so expressly stated, Defendants deny each and every allegation of

                                           9   Paragraph 100 of the CAC.

                                          10          101.    In response to Paragraph 101 of the CAC, Defendants lack knowledge and

                                          11   information sufficient to form a belief as to the identity of CW-1 or the substance of the

                                          12   statements she or he may have made, and on that basis deny each and every allegation in
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   Paragraph 101 of the CAC regarding CW-1 and his or her alleged statements. Except as so

                                          14   expressly stated, Defendants deny each and every allegation of Paragraph 101 of the CAC.

                                          15          102.    Defendants deny each and every allegation in Paragraph 102 of the CAC.

                                          16          103.    In response to the first sentence of Paragraph 103 of the CAC, Defendants lack

                                          17   knowledge and information sufficient to form a belief as to the identity of the alleged former

                                          18   employee referred to as “CW-3,” and on that basis deny each and every allegation in the first

                                          19   sentence of Paragraph 103 of the CAC. In response to the second, third, fourth, and fifth

                                          20   sentences of Paragraph 103 of the CAC, Defendants lack knowledge and information sufficient to

                                          21   form a belief as to the identity of CW-3 or the substance of the statements she or he may have

                                          22   made, and on that basis deny each and every allegation in the second, third, fourth, and fifth

                                          23   sentences of Paragraph 103 of the CAC regarding CW-2 and his or her alleged statements.

                                          24   Except as so expressly stated, Defendants deny each and every allegation of Paragraph 103 of the

                                          25   CAC.

                                          26          104.    In response to Paragraph 104 of the CAC, Defendants deny each and every

                                          27   allegation in the first sentence of the Paragraph. In response to the second, third, fourth, fifth, and

                                          28   sixth sentences of Paragraph 104 of the CAC, Defendants lack knowledge and information
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                   26                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 27 of 61




                                           1   sufficient to form a belief as to the identity of CW-3 or the substance of the statements she or he

                                           2   may have made, and on that basis deny each and every allegation in the second, third, fourth,

                                           3   fifth, and sixth sentences of Paragraph 104 of the CAC regarding CW-3 and his or her alleged

                                           4   statements. Except as so expressly stated, Defendants deny each and every allegation of

                                           5   Paragraph 104 of the CAC.

                                           6          105.    In response to Paragraph 105 of the CAC, Defendants lack knowledge and

                                           7   information sufficient to form a belief as to the identity of CW-3 or the substance of the

                                           8   statements she or he may have made, and on that basis deny each and every allegation in

                                           9   Paragraph 105 of the CAC regarding CW-3 and his or her alleged statements. Except as so

                                          10   expressly stated, Defendants deny each and every allegation of Paragraph 105 of the CAC.

                                          11          106.    In response to Paragraph 106 of the CAC, Defendants lack knowledge and

                                          12   information sufficient to form a belief as to the identity of CW-3 or the substance of the
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   statements she or he may have made, and on that basis deny each and every allegation in

                                          14   Paragraph 106 of the CAC regarding CW-3 and his or her alleged statements. Except as so

                                          15   expressly stated, Defendants deny each and every allegation of Paragraph 106 of the CAC.

                                          16          107.    In response to Paragraph 107 of the CAC, Defendants deny each and every

                                          17   allegation in the first sentence of the Paragraph. In response to the second, third, fourth, and fifth

                                          18   sentences of Paragraph 107 of the CAC, Defendants lack knowledge and information sufficient to

                                          19   form a belief as to the identity of CW-3 or the substance of the statements she or he may have

                                          20   made, and on that basis deny each and every allegation in the second, third, fourth, and fifth

                                          21   sentences of Paragraph 107 of the CAC regarding CW-3 and his or her alleged statements.

                                          22   Except as so expressly stated, Defendants deny each and every allegation of Paragraph 107 of the

                                          23   CAC.

                                          24          108.    In response to Paragraph 108 of the CAC, Defendants deny each and every

                                          25   allegation in the first sentence of the Paragraph. In response to the second, third, and fourth

                                          26   sentences of Paragraph 108 of the CAC, Defendants lack knowledge and information sufficient to

                                          27   form a belief as to the identity of CW-3 or the substance of the statements she or he may have

                                          28   made, and on that basis deny each and every allegation in the second, third, and fourth sentences
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                   27                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 28 of 61




                                           1   of Paragraph 108 of the CAC regarding CW-3 and his or her alleged statements. Except as so

                                           2   expressly stated, Defendants deny each and every allegation of Paragraph 108 of the CAC.

                                           3          109.    In response to Paragraph 109 of the CAC, Defendants deny each and every

                                           4   allegation in the first sentence of the Paragraph. In response to the second, third, and fourth

                                           5   sentences of Paragraph 109 of the CAC, Defendants lack knowledge and information sufficient to

                                           6   form a belief as to the identity of CW-3 or the substance of the statements she or he may have

                                           7   made, and on that basis deny each and every allegation in the second, third, and fourth sentences

                                           8   of Paragraph 109 of the CAC regarding CW-3 and his or her alleged statements. Except as so

                                           9   expressly stated, Defendants deny each and every allegation of Paragraph 109 of the CAC.

                                          10          110.    In response to Paragraph 110 of the CAC, Defendants deny each and every

                                          11   allegation in the first sentence of the Paragraph. In response to the second, third, fourth, and fifth

                                          12   sentences of Paragraph 110 of the CAC, Defendants lack knowledge and information sufficient to
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   form a belief as to the identity of the alleged former employee referred to as “CW-4,” and on that

                                          14   basis deny each and every allegation in the second, third, fourth, and fifth sentences of Paragraph

                                          15   110 of the CAC. Except as so expressly stated, Defendants deny each and every allegation of

                                          16   Paragraph 110 of the CAC.

                                          17          111.    In response to Paragraph 111 of the CAC, Defendants lack knowledge and

                                          18   information sufficient to form a belief as to the identity of CW-4 or the substance of the

                                          19   statements she or he may have made, and on that basis deny each and every allegation in

                                          20   Paragraph 111 of the CAC regarding CW-4 and his or her alleged statements. Except as so

                                          21   expressly stated, Defendants deny each and every allegation of Paragraph 111 of the CAC.

                                          22          112.    In response to Paragraph 112 of the CAC, Defendants deny each and every

                                          23   allegation in the first sentence of the Paragraph. In response to the second and third sentences of

                                          24   Paragraph 112 of the CAC, Defendants lack knowledge and information sufficient to form a

                                          25   belief as to the identity of CW-4 or the substance of the statements she or he may have made, and

                                          26   on that basis deny each and every allegation in the second and third sentences of Paragraph 112 of

                                          27   the CAC regarding CW-4 and his or her alleged statements. Except as so expressly stated,

                                          28   Defendants deny each and every allegation of Paragraph 112 of the CAC.
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                   28                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 29 of 61




                                           1          113.    In response to Paragraph 113 of the CAC, Defendants lack knowledge and

                                           2   information sufficient to form a belief as to the identity of CW-4 or the substance of the

                                           3   statements she or he may have made, and on that basis deny each and every allegation in

                                           4   Paragraph 113 of the CAC regarding CW-4 and his or her alleged statements. Except as so

                                           5   expressly stated, Defendants deny each and every allegation of Paragraph 113 of the CAC.

                                           6          114.    In response to Paragraph 114 of the CAC, Defendants lack knowledge and

                                           7   information sufficient to form a belief as to the identity of CW-4 or the substance of the

                                           8   statements she or he may have made, and on that basis deny each and every allegation in

                                           9   Paragraph 114 of the CAC regarding CW-4 and his or her alleged statements. Except as so

                                          10   expressly stated, Defendants deny each and every allegation of Paragraph 114 of the CAC.

                                          11          115.    In response to Paragraph 115 of the CAC, Defendants deny each and every

                                          12   allegation in the first sentence of the Paragraph. In response to the second, third, and fourth
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   sentences of Paragraph 115 of the CAC, Defendants lack knowledge and information sufficient to

                                          14   form a belief as to the identity of CW-4 or the substance of the statements she or he may have

                                          15   made, and on that basis deny each and every allegation in the second, third, and fourth sentences

                                          16   of Paragraph 115 of the CAC regarding CW-4 and his or her alleged statements. Except as so

                                          17   expressly stated, Defendants deny each and every allegation of Paragraph 115 of the CAC.

                                          18          116.    In response to Paragraph 116 of the CAC, Defendants lack knowledge and

                                          19   information sufficient to form a belief as to the identity of CW-4 or the substance of the

                                          20   statements she or he may have made, and on that basis deny each and every allegation in

                                          21   Paragraph 116 of the CAC regarding CW-4 and his or her alleged statements. Except as so

                                          22   expressly stated, Defendants deny each and every allegation of Paragraph 116 of the CAC.

                                          23          117.    In response to Paragraph 117 of the CAC, Defendants lack knowledge and

                                          24   information sufficient to form a belief as to the identity of CW-4 or the substance of the

                                          25   statements she or he may have made, and on that basis deny each and every allegation in

                                          26   Paragraph 117 of the CAC regarding CW-4 and his or her alleged statements. Except as so

                                          27   expressly stated, Defendants deny each and every allegation of Paragraph 117 of the CAC.

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  29                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 30 of 61




                                           1          118.    In response to Paragraph 118 of the CAC, Defendants lack knowledge and

                                           2   information sufficient to form a belief as to the identity of CW-3 or CW-4 or the substance of the

                                           3   statements they may have made, and on that basis deny each and every allegation in Paragraph

                                           4   118 of the CAC regarding CW-3 or CW-4 and their alleged statements. Except as so expressly

                                           5   stated, Defendants deny each and every allegation of Paragraph 118 of the CAC.

                                           6          119.    In response to Paragraph 119 of the CAC, Defendants deny each and every

                                           7   allegation in the first sentence of the Paragraph. In response to the second, fourth, fifth, and sixth

                                           8   sentences of Paragraph 119 of the CAC, Defendants lack knowledge and information sufficient to

                                           9   form a belief as to the identity of CW-1 or the substance of the statements she or he may have

                                          10   made, and on that basis deny each and every allegation in the second, fourth, fifth, and sixth

                                          11   sentences of Paragraph 119 of the CAC regarding CW-1 and his or her alleged statements. In

                                          12   response to the third sentence of Paragraph 119 of the CAC, Defendants admit that as of April 30,
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   2018 and May 31, 2019, Sai Prasad Marri was a Product Management Director. Defendants

                                          14   further respond to the third sentence of Paragraph 119 of the CAC that Defendants lack

                                          15   knowledge and information sufficient to form a belief as to the identity of CW-1 or the substance

                                          16   of the statements she or he may have made. Except as so expressly stated and admitted,

                                          17   Defendants deny each and every allegation of Paragraph 119 of the CAC.

                                          18          120.    Defendants deny each and every allegation of Paragraph 120 of the CAC.

                                          19          121.    In response to Paragraph 121 of the CAC, Defendants admit that Plaintiff purports

                                          20   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          21   website, and that the full website and statements therein speak for themselves. Except as so

                                          22   expressly admitted, Defendants deny each and every allegation in Paragraph 121 of the CAC.

                                          23          122.    In response to the first sentence of Paragraph 122 of the CAC, Defendants admit

                                          24   that Plaintiff purports to characterize, paraphrase and quote selectively and out of context

                                          25   statements made in Zuora’s press releases, and that the full press releases and statements therein

                                          26   speak for themselves. In response to the second sentence of Paragraph 122 of the CAC,

                                          27   Defendants admit that Plaintiff purports to characterize, paraphrase and quote selectively and out

                                          28   of context statements made in Zuora’s Registration Statement, and that the full Registration
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                   30                        Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 31 of 61




                                           1   Statement and statements therein speak for themselves. Except as so expressly admitted,

                                           2   Defendants deny each and every allegation in Paragraph 122 of the CAC.

                                           3          123.    In response to Paragraph 123 of the CAC, Defendants deny each and every

                                           4   allegation in the first sentence of the Paragraph. In response to the second sentence of Paragraph

                                           5   123 of the CAC, Defendants admit that Plaintiff purports to characterize, paraphrase and quote

                                           6   selectively and out of context statements made on a May 31, 2018 earnings call, and that the full

                                           7   transcript of that earnings call and statements therein speak for themselves. In response to the

                                           8   third sentence of Paragraph 123 of the CAC, Defendants admit that Plaintiff purports to

                                           9   characterize, paraphrase and quote selectively and out of context statements made by Mr. Sloat in

                                          10   a presentation at the January 15, 2019 Needham Growth Conference and that the full transcript of

                                          11   that presentation and the statements therein speak for themselves. Except as so expressly

                                          12   admitted, Defendants deny each and every allegation in Paragraph 123 of the CAC.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          124.    In response to Paragraph 124 of the CAC, Defendants deny each and every

                                          14   allegation in the first sentence of the Paragraph. In response to the second sentence of Paragraph

                                          15   124 of the CAC, Defendants admit that Plaintiff purports to characterize, paraphrase and quote

                                          16   selectively and out of context statements made on Zuora’s Twitter account, and that the full

                                          17   Twitter account and statements therein speak for themselves. In response to the third sentence of

                                          18   Paragraph 124 of the CAC, Defendants admit that Plaintiff purports to characterize, paraphrase

                                          19   and quote selectively and out of context statements made on Zuora’s Facebook page, and that the

                                          20   full Facebook page and statements therein speak for themselves. Except as so expressly admitted,

                                          21   Defendants deny each and every allegation in Paragraph 124 of the CAC.

                                          22          125.    Defendants deny each and every allegation of Paragraph 125 of the CAC.

                                          23          126.    In response to Paragraph 126 of the CAC, Defendants deny each and every

                                          24   allegation in the first sentence of the Paragraph. In response to the second, third, and fourth

                                          25   sentences of Paragraph 126 of the CAC, Defendants admit that Plaintiff purports to characterize,

                                          26   paraphrase and quote selectively and out of context statements made by Mr. Sloat on a May 31,

                                          27   2018 earnings call, and that the full transcript of that earnings call and statements therein speak

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  31                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 32 of 61




                                           1   for themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                           2   Paragraph 126 of the CAC.

                                           3          127.    In response to Paragraph 127 of the CAC, Defendants deny each and every

                                           4   allegation in the first and third sentences of the Paragraph. In response to the second sentence of

                                           5   Paragraph 127 of the CAC, Defendants aver that allegations constitute, at least in part, a

                                           6   representation concerning Zuora’s stock prices, which are a matter of public record and which

                                           7   speak for themselves. In response to the fourth sentence of Paragraph 127 of the CAC,

                                           8   Defendants admit that Plaintiff purports to characterize, paraphrase and quote selectively and out

                                           9   of context statements made in a June 6, 2018 analyst report published by Needham, and that the

                                          10   full analyst report and statements therein speak for themselves. In response to the fifth sentence

                                          11   of Paragraph 127 of the CAC, Defendants admit that Plaintiff purports to characterize, paraphrase

                                          12   and quote selectively and out of context statements made in a July 11, 2018 analyst report
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   published by Jeffries, and that the full analyst report and the statements therein speak for

                                          14   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          15   Paragraph 127 of the CAC.

                                          16          128.    In response to the first, second, third, fourth, and fifth sentences of Paragraph 128

                                          17   of the CAC, Defendants admit that Plaintiff purports to characterize, paraphrase and quote

                                          18   selectively and out of context statements made by Mr. Tzuo and Jim Cramer in a June 14, 2018

                                          19   interview on CNBC, and that the full transcript of that interview and statements therein speak for

                                          20   themselves. In response to the sixth sentence of Paragraph 128 of the CAC, Defendants admit

                                          21   that Plaintiff purports to characterize, paraphrase and quote selectively and out of context

                                          22   statements made on an article published by Gabe Weisert on July 2, 2018, and that the full article

                                          23   and statements therein speak for themselves. Except as so expressly admitted, Defendants deny

                                          24   each and every allegation in Paragraph 128 of the CAC.

                                          25          129.    In response to the first and second sentences of Paragraph 129 of the CAC,

                                          26   Defendants admit that Plaintiff purports to characterize, paraphrase and quote selectively and out

                                          27   of context statements made by Mr. Sloat during a presentation at an August 8, 2018 Canaccord

                                          28   Genuity conference, and that the full transcript of that presentation and statements therein speak
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  32                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 33 of 61




                                           1   for themselves. In response to the third sentence of Paragraph 129 of the CAC, Defendants admit

                                           2   that Plaintiff purports to characterize, paraphrase and quote selectively and out of context

                                           3   statements made by Mr. Tzuo on an August 30, 2018 earnings call, and that the full transcript of

                                           4   that earnings call and statements therein speak for themselves. Except as so expressly admitted,

                                           5   Defendants deny each and every allegation in Paragraph 129 of the CAC.

                                           6           130.    In response to the first sentence of Paragraph 130 of the CAC, Defendants aver

                                           7   that allegations in the first sentence constitute, at least in part, a representation concerning

                                           8   Zuora’s stock prices, which are a matter of public record and which speak for themselves. In

                                           9   response to the second sentence of Paragraph 130 of the CAC, Defendants admit that Plaintiff

                                          10   purports to characterize, paraphrase and quote selectively and out of context statements made by

                                          11   Mr. Tzuo in an October 12, 2018 Bloomberg article, and that the full article and statements

                                          12   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   allegation in Paragraph 130 of the CAC.

                                          14           131.    In response to Paragraph 131 of the CAC, Defendants deny each and every

                                          15   allegation in the first sentence of the Paragraph. In response to the second sentence of Paragraph

                                          16   131 of the CAC, Defendants admit that Plaintiff purports to characterize, paraphrase and quote

                                          17   selectively and out of context statements made in an October 12, 2018 article by Shelly Hagan on

                                          18   Bloomberg and that the full article and statements therein speak for themselves. In response to

                                          19   the third sentence of Paragraph 131 of the CAC, Defendants admit that Plaintiff purports to

                                          20   characterize, paraphrase and quote selectively and out of context statements made in October 16,

                                          21   2018 articles published by Bloomberg and FBN Securities and that the full articles and statements

                                          22   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          23   allegation in Paragraph 131 of the CAC.

                                          24           132.    In response to Paragraph 132 of the CAC, Defendants admit that Plaintiff purports

                                          25   to characterize, paraphrase and quote selectively, inaccurately, and out of context statements

                                          26   made by Mr. Tzuo in a November 29, 2018 earnings call, and that the full article and statements

                                          27   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          28   allegation in Paragraph 132 of the CAC.
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                    33                         Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 34 of 61




                                           1          133.    In response to the first and second sentences of Paragraph 133 of the CAC,

                                           2   Defendants admit that Plaintiff purports to characterize, paraphrase and quote selectively and out

                                           3   of context statements made by Mr. Sloat in a presentation at the January 15, 2019 Needham

                                           4   Growth Conference and that the full transcript of that presentation and statements therein speak

                                           5   for themselves. In response to the third sentence of Paragraph 133 of the CAC, Defendants admit

                                           6   that Plaintiff purports to characterize, paraphrase and quote selectively and out of context

                                           7   statements made in a question and answer session at the Goldman Sachs Technology & Internet

                                           8   Conference held on February 13, 2019, and that the full transcript of that question and answer

                                           9   session and statements therein speak for themselves. Except as so expressly admitted, Defendants

                                          10   deny each and every allegation in Paragraph 133 of the CAC.

                                          11          134.    In response to Paragraph 134 of the CAC, Defendants admit that Plaintiff purports

                                          12   to characterize, paraphrase and quote selectively and out of context statements made by Mr. Tzuo
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   on a March 21, 2019 earnings call and that the full transcript of that earnings call and statements

                                          14   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          15   allegation in Paragraph 134 of the CAC.

                                          16          135.    In response to Paragraph 135 of the CAC, Defendants deny each and every

                                          17   allegation in the first sentence of the Paragraph. In response to the second sentence of Paragraph

                                          18   135 of the CAC, Defendants admit that Plaintiff purports to characterize, paraphrase and quote

                                          19   selectively and out of context statements made by Richard Davis of Canaccord Genuity in an

                                          20   article dated March 21, 2019 and that the full article and statements therein speak for themselves.

                                          21   In response to the third sentence of Paragraph 135 of the CAC, Defendants admit that Plaintiff

                                          22   purports to characterize, paraphrase and quote selectively and out of context statements made by

                                          23   Shelby Seyrafi of FBN Securities in an article dated March 22, 2019 and that the full article and

                                          24   statements therein speak for themselves. Except as so expressly admitted, Defendants deny each

                                          25   and every allegation in Paragraph 135 of the CAC.

                                          26          136.    In response to Paragraph 136 of the CAC, Defendants admit that Plaintiff purports

                                          27   to characterize, paraphrase and quote selectively and out of context statements made by Mr. Tzuo

                                          28   and Mr. Cramer in an April 24, 2019 interview on CNBC, and that the full transcript of that
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  34                        Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 35 of 61




                                           1   interview and statements therein speak for themselves. Except as so expressly admitted,

                                           2   Defendants deny each and every allegation in Paragraph 136 of the CAC.

                                           3          137.    In response to Paragraph 137 of the CAC, Defendants admit that Plaintiff purports

                                           4   to characterize, paraphrase and quote selectively, inaccurately, and out of context statements

                                           5   made in Zuora’s Insider Trading Policy and that the full policy and statements therein speak for

                                           6   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                           7   Paragraph 137 of the CAC.

                                           8          138.    Defendants admit that in Paragraph 138 of the CAC and in the chart therein,

                                           9   Plaintiff purports to refer to and characterize transactions in Zuora stock, which transactions were

                                          10   caused to be publicly reported on Forms 4, and which documents speaks for themselves.

                                          11   Defendants further aver that allegations in Paragraph 138 of the CAC and in the chart therein

                                          12   constitute, at least in part, a representation concerning Zuora’s stock prices, which are a matter of
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   public record and which speak for themselves. Except as so expressly stated and admitted,

                                          14   Defendants deny each and every allegation in Paragraph 138 of the CAC.

                                          15          139.    In response to Paragraph 139 of the CAC, Defendants deny each and every

                                          16   allegation in the first sentence of the Paragraph. In response to the second sentence of Paragraph

                                          17   139 of the CAC, Defendants admit that Plaintiff purports to refer to and characterize transactions

                                          18   in Zuora stock, which transactions were caused to be publicly reported on Forms 4, and which

                                          19   documents speaks for themselves. Except as so admitted, Defendants deny each and every

                                          20   allegation in Paragraph 139 of the CAC.

                                          21          140.    In response to Paragraph 140 of the CAC, Defendants admit that Plaintiff purports

                                          22   to refer to and characterize transactions in Zuora stock, which transactions were caused to be

                                          23   publicly reported on Forms 4, and which documents speaks for themselves. Except as so

                                          24   expressly admitted, Defendants deny each and every allegation in Paragraph 140 of the CAC.

                                          25          141.    In response to Paragraph 141 of the CAC, Defendants admit that Plaintiff purports

                                          26   to refer to and characterize transactions in Zuora stock, which transactions were caused to be

                                          27   publicly reported on Forms 4, and which documents speaks for themselves. Except as so

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  35                         Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 36 of 61




                                           1   expressly stated and admitted, Defendants deny each and every allegation in Paragraph 141 of the

                                           2   CAC.

                                           3          142.    In response to Paragraph 142 of the CAC, Defendants admit that Plaintiff purports

                                           4   to refer to and characterize transactions in Zuora stock, which transactions were caused to be

                                           5   publicly reported on Forms 4, and which documents speaks for themselves. Except as so

                                           6   expressly stated and admitted, Defendants deny each and every allegation in Paragraph 142 of the

                                           7   CAC.

                                           8          143.    Defendants deny each and every allegation in Paragraph 143 of the CAC.

                                           9          144.    In response to Paragraph 144 of the CAC, Defendants admit that Plaintiff purports

                                          10   to characterize, paraphrase and quote selectively and out of context statements made in a press

                                          11   release issued by Zuora on May 30, 2019, and that the full press release and statements therein

                                          12   speak for themselves. Except as so expressly admitted, Defendants deny each and every
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   allegation in Paragraph 144 of the CAC.

                                          14          145.    In response to Paragraph 145 of the CAC, Defendants admit that Plaintiff purports

                                          15   to characterize, paraphrase and quote selectively and out of context statements made in a press

                                          16   release issued by Zuora on May 30, 2019, and that the full press release and statements therein

                                          17   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          18   allegation in Paragraph 145 of the CAC.

                                          19          146.    In response to Paragraph 146 of the CAC, Defendants admit that Plaintiff purports

                                          20   to characterize, paraphrase and quote selectively and out of context statements made in a press

                                          21   release issued by Zuora on May 30, 2019, and that the full press release and statements therein

                                          22   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          23   allegation in Paragraph 146 of the CAC.

                                          24          147.    In response to Paragraph 147 of the CAC, Defendants admit that Plaintiff purports

                                          25   to characterize, paraphrase and quote selectively and out of context statements made by Mr. Tzuo

                                          26   on an earnings call held on May 30, 2019, and that the full transcript of that earnings call and

                                          27   statements therein speak for themselves. Except as so expressly admitted, Defendants deny each

                                          28   and every allegation in Paragraph 147 of the CAC.
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  36                        Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 37 of 61




                                           1          148.    In response to Paragraph 148 of the CAC, Defendants admit that Plaintiff purports

                                           2   to characterize, paraphrase and quote selectively and out of context statements made by Mr. Tzuo

                                           3   on an earnings call held on May 30, 2019, and that the full transcript of that earnings call and

                                           4   statements therein speak for themselves. Except as so expressly admitted, Defendants deny each

                                           5   and every allegation in Paragraph 148 of the CAC.

                                           6          149.    In response to Paragraph 149 of the CAC, Defendants admit that Plaintiff purports

                                           7   to characterize, paraphrase and quote selectively and out of context statements made by Mr. Tzuo

                                           8   on an earnings call held on May 30, 2019, and that the full transcript of that earnings call and

                                           9   statements therein speak for themselves. Except as so expressly admitted, Defendants deny each

                                          10   and every allegation in Paragraph 149 of the CAC.

                                          11          150.    In response to Paragraph 150 of the CAC, Defendants deny each and every

                                          12   allegation in the first sentence of the Paragraph. In response to the second, third, and fourth
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   sentences of Paragraph 150 of the CAC, Defendants admit that Plaintiff purports to characterize,

                                          14   paraphrase and quote selectively and out of context statements made on Zuora’s earnings call

                                          15   held on May 30, 2019, and that the full transcript of that earnings call and statements therein

                                          16   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          17   allegation in Paragraph 150 of the CAC.

                                          18          151.    In response to Paragraph 151 of the CAC, Defendants admit that Plaintiff purports

                                          19   to characterize, paraphrase and quote selectively and out of context statements made by Mr. Tzuo

                                          20   on an earnings call held on May 30, 2019, and that the full transcript of that earnings call and

                                          21   statements therein speak for themselves. Except as so expressly admitted, Defendants deny each

                                          22   and every allegation in Paragraph 151 of the CAC.

                                          23          152.    In response to Paragraph 152 of the CAC, Defendants deny each and every

                                          24   allegation in the first sentence of the Paragraph. In response to the second and third sentences of

                                          25   Paragraph 152 of the CAC, Defendants admit that Plaintiff purports to characterize, paraphrase

                                          26   and quote selectively, inaccurately, and out of context statements made by Canaccord Genuity in

                                          27   a report dated May 30, 2019 and that the full report and statements therein speak for themselves.

                                          28   In response to the fourth sentence of Paragraph 152 of the CAC, Defendants admit that Plaintiff
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  37                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 38 of 61




                                           1   purports to characterize, paraphrase and quote selectively and out of context statements made by

                                           2   Scott Berg of Needham in a report dated May 31, 2019, and that the full report and statements

                                           3   therein speak for themselves. In response to the fifth sentence of Paragraph 152 of the CAC,

                                           4   Defendants admit that Plaintiff purports to characterize, paraphrase and quote selectively and out

                                           5   of context statements made by Anders Bylund of Motley Fool in an article dated May 31, 2019

                                           6   and that the full article and statements therein speak for themselves. Except as so expressly

                                           7   admitted, Defendants deny each and every allegation in Paragraph 152 of the CAC.

                                           8          153.    In response to Paragraph 153 of the CAC, Defendants aver that the allegations

                                           9   constitute, at least in part, a representation concerning Zuora’s stock prices, which are a matter of

                                          10   public record and which speak for themselves. Except as so expressly stated, Defendants deny

                                          11   each and every allegation in Paragraph 153 of the CAC.

                                          12          154.    Defendants deny each and every allegation of Paragraph 154 of the CAC.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          155.    In response to Paragraph 155 of the CAC, Defendants admit that Plaintiff purports

                                          14   to characterize, paraphrase and quote selectively and out of context statements made by Mr. Tzuo

                                          15   on an investor call held on June 5, 2019, and that the full transcript of that investor call and

                                          16   statements therein speak for themselves. Except as so expressly admitted, Defendants deny each

                                          17   and every allegation in Paragraph 155 of the CAC.

                                          18          156.    In response to Paragraph 156 of the CAC, Defendants admit that Plaintiff purports

                                          19   to characterize, paraphrase and quote selectively and out of context statements made by Joon Huh

                                          20   during a presentation at the September 10, 2019 Deutsche Bank Technology Conference, and that

                                          21   the full transcript of that presentation and statements therein speak for themselves. Except as so

                                          22   expressly admitted, Defendants deny each and every allegation in Paragraph 156 of the CAC.

                                          23          157.    In response to Paragraph 157 of the CAC, Defendants deny each and every

                                          24   allegation in the first sentence of the Paragraph. In response to the second sentence of Paragraph

                                          25   157 of the CAC, Defendants admit that Plaintiff purports to characterize, paraphrase and quote

                                          26   selectively and out of context a May 30, 2019 analyst report published by Canaccord Genuity and

                                          27   that the full analyst report and statements therein speak for themselves. In response to the third

                                          28   sentence of Paragraph 157 of the CAC, Defendants admit that Plaintiff purports to characterize,
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                   38                         Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 39 of 61




                                           1   paraphrase and quote selectively and out of context a May 31, 2019 analyst report published by

                                           2   Needham and that the full analyst report and statements therein speak for themselves. In response

                                           3   to the fourth sentence of Paragraph 157 of the CAC, Defendants admit that Plaintiff purports to

                                           4   characterize, paraphrase and quote selectively and out of context statements made in a May 31,

                                           5   2019 analyst report published by Jefferies and that the full analyst report and statements therein

                                           6   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                           7   allegation in Paragraph 157 of the CAC.

                                           8          158.    In response to Paragraph 158 of the CAC, Defendants admit that Plaintiff purports

                                           9   to characterize, paraphrase and quote selectively and out of context statements made in an

                                          10   October 19, 2019 entry on Zuora’s blog, and that the full blog entry and statements therein speak

                                          11   for themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          12   Paragraph 158 of the CAC.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          159.    Defendants deny each and every allegation in Paragraph 159 of the CAC.

                                          14          160.    In response to Paragraph 160 of the CAC, Defendants admit that Plaintiff purports

                                          15   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          16   website, and that the full website and statements therein speak for themselves. Except as so

                                          17   expressly admitted, Defendants deny each and every allegation in Paragraph 160 of the CAC.

                                          18          161.    Defendants deny each and every allegation in Paragraph 161 of the CAC.

                                          19          162.    In response to Paragraph 162 of the CAC, Defendants admit that Plaintiff purports

                                          20   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          21   website, and that the full website and statements therein speak for themselves. Except as so

                                          22   expressly admitted, Defendants deny each and every allegation in Paragraph 162 of the CAC.

                                          23          163.    Defendants deny each and every allegation in Paragraph 163 of the CAC.

                                          24          164.    In response to Paragraph 164 of the CAC, Defendants admit that Plaintiff purports

                                          25   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          26   Twitter account, and that the full Twitter account and statements therein speak for themselves.

                                          27   Except as so expressly admitted, Defendants deny each and every allegation in Paragraph 164 of

                                          28   the CAC.
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  39                        Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 40 of 61




                                           1          165.    Defendants deny each and every allegation in Paragraph 165 of the CAC.

                                           2          166.    In response to Paragraph 166 of the CAC, Defendants admit that Plaintiff purports

                                           3   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                           4   Twitter account, and that the full Twitter account and statements therein speak for themselves.

                                           5   Except as so expressly admitted, Defendants deny each and every allegation in Paragraph 166 of

                                           6   the CAC.

                                           7          167.    Defendants deny each and every allegation in Paragraph 167 of the CAC.

                                           8          168.    In response to Paragraph 168 of the CAC, Defendants admit that Plaintiff purports

                                           9   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          10   Facebook page, and that the full Facebook page and statements therein speak for themselves.

                                          11   Except as so expressly admitted, Defendants deny each and every allegation in Paragraph 168 of

                                          12   the CAC.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          169.    Defendants deny each and every allegation in Paragraph 169 of the CAC.

                                          14          170.    Defendants deny each and every allegation in Paragraph 170 of the CAC.

                                          15          171.    In response to Paragraph 171 of the CAC, Defendants admit that Plaintiff purports

                                          16   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                          17   press releases, and that the full press releases and statements therein speak for themselves.

                                          18   Except as so expressly admitted, Defendants deny each and every allegation in Paragraph 171 of

                                          19   the CAC.

                                          20          172.    In response to Paragraph 172 of the CAC, Defendants admit that Plaintiff purports

                                          21   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                          22   Current Reports: Results of Operations and Financial Conditions on Form 8-K, and that the full

                                          23   documents and statements therein speak for themselves. Except as so expressly admitted,

                                          24   Defendants deny each and every allegation in Paragraph 172 of the CAC.

                                          25          173.    Defendants deny each and every allegation in Paragraph 173 of the CAC.

                                          26          174.    In response to Paragraph 174 of the CAC, Defendants admit that Plaintiff purports

                                          27   to characterize, paraphrase and quote selectively, inaccurately, and out of context statements

                                          28   made in a press release issued by Zuora on June 5, 2018, and that the full press release and
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  40                        Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 41 of 61




                                           1   statements therein speak for themselves. Except as so expressly admitted, Defendants deny each

                                           2   and every allegation in Paragraph 174 of the CAC.

                                           3          175.    Defendants deny each and every allegation in Paragraph 175 of the CAC.

                                           4          176.    In response to Paragraph 176 of the CAC, Defendants admit that Plaintiff purports

                                           5   to characterize, paraphrase and quote selectively and out of context statements made in a press

                                           6   release issued by Zuora on December 11, 2018, and that the full press release and statements

                                           7   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                           8   allegation in Paragraph 176 of the CAC.

                                           9          177.    Defendants deny each and every allegation in Paragraph 177 of the CAC.

                                          10          178.    In response to Paragraph 178 of the CAC, Defendants admit that Plaintiff purports

                                          11   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                          12   Registration Statement, and that the full Registration Statement and statements therein speak for
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          14   Paragraph 178 of the CAC.

                                          15          179.    In response to Paragraph 179 of the CAC, Defendants admit that Plaintiff purports

                                          16   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                          17   Registration Statement, and that the full Registration Statement and statements therein speak for

                                          18   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          19   Paragraph 179 of the CAC.

                                          20          180.    In response to Paragraph 180 of the CAC, Defendants admit that Plaintiff purports

                                          21   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                          22   Registration Statement, and that the full Registration Statement and statements therein speak for

                                          23   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          24   Paragraph 180 of the CAC.

                                          25          181.    In response to Paragraph 181 of the CAC, Defendants admit that Plaintiff purports

                                          26   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                          27   Registration Statement, and that the full Registration Statement and statements therein speak for

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                 41                        Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 42 of 61




                                           1   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                           2   Paragraph 181 of the CAC.

                                           3          182.    In response to Paragraph 182 of the CAC, Defendants admit that Plaintiff purports

                                           4   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                           5   Registration Statement, and that the full Registration Statement and statements therein speak for

                                           6   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                           7   Paragraph 182 of the CAC.

                                           8          183.    In response to Paragraph 183 of the CAC, Defendants admit that Plaintiff purports

                                           9   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                          10   Registration Statement, and that the full Registration Statement and statements therein speak for

                                          11   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          12   Paragraph 183 of the CAC.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          184.    In response to Paragraph 184 of the CAC, Defendants admit that Plaintiff purports

                                          14   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                          15   Registration Statement, and that the full Registration Statement and statements therein speak for

                                          16   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          17   Paragraph 184 of the CAC.

                                          18          185.    Defendants deny each and every allegation in Paragraph 185 of the CAC.

                                          19          186.    In response to Paragraph 186 of the CAC, Defendants admit that Plaintiff purports

                                          20   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                          21   Registration Statement, and that the full Registration Statement and statements therein speak for

                                          22   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          23   Paragraph 186 of the CAC.

                                          24          187.    In response to Paragraph 187 of the CAC, Defendants admit that Plaintiff purports

                                          25   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                          26   Registration Statement, and that the full Registration Statement and statements therein speak for

                                          27   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          28   Paragraph 187 of the CAC.
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                 42                        Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 43 of 61




                                           1          188.    Defendants deny each and every allegation in Paragraph 188 of the CAC.

                                           2          189.    In response to Paragraph 189 of the CAC, Defendants admit that Plaintiff purports

                                           3   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                           4   Quarterly Reports on Form 10-Q, and that the full quarterly reports and statements therein speak

                                           5   for themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                           6   Paragraph 189 of the CAC.

                                           7          190.    Defendants deny each and every allegation in Paragraph 190 of the CAC.

                                           8          191.    In response to Paragraph 191 of the CAC, Defendants admit that Plaintiff purports

                                           9   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          10   May 31, 2018 earnings call, and that the full transcript of that earnings call and statements therein

                                          11   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          12   allegation in Paragraph 191 of the CAC.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          192.    In response to Paragraph 192 of the CAC, Defendants admit that Plaintiff purports

                                          14   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          15   May 31, 2018 earnings call, and that the full transcript of that earnings call and statements therein

                                          16   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          17   allegation in Paragraph 192 of the CAC.

                                          18          193.    In response to Paragraph 193 of the CAC, Defendants admit that Plaintiff purports

                                          19   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          20   May 31, 2018 earnings call, and that the full transcript of that earnings call and statements therein

                                          21   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          22   allegation in Paragraph 193 of the CAC.

                                          23          194.    In response to Paragraph 194 of the CAC, Defendants admit that Plaintiff purports

                                          24   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          25   May 31, 2018 earnings call, and that the full transcript of that earnings call and statements therein

                                          26   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          27   allegation in Paragraph 194 of the CAC.

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  43                        Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 44 of 61




                                           1          195.    In response to Paragraph 195 of the CAC, Defendants admit that Plaintiff purports

                                           2   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                           3   May 31, 2018 earnings call, and that the full transcript of that earnings call and statements therein

                                           4   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                           5   allegation in Paragraph 195 of the CAC.

                                           6          196.    In response to Paragraph 196 of the CAC, Defendants admit that Plaintiff purports

                                           7   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                           8   May 31, 2018 earnings call, and that the full transcript of that earnings call and statements therein

                                           9   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          10   allegation in Paragraph 196 of the CAC.

                                          11          197.    In response to Paragraph 197 of the CAC, Defendants admit that Plaintiff purports

                                          12   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   May 31, 2018 earnings call, and that the full transcript of that earnings call and statements therein

                                          14   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          15   allegation in Paragraph 197 of the CAC.

                                          16          198.    In response to Paragraph 198 of the CAC, Defendants admit that Plaintiff purports

                                          17   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          18   May 31, 2018 earnings call, and that the full transcript of that earnings call and statements therein

                                          19   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          20   allegation in Paragraph 198 of the CAC.

                                          21          199.    In response to Paragraph 199 of the CAC, Defendants admit that Plaintiff purports

                                          22   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          23   May 31, 2018 earnings call, and that the full transcript of that earnings call and statements therein

                                          24   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          25   allegation in Paragraph 199 of the CAC.

                                          26          200.    Defendants deny each and every allegation in Paragraph 200 of the CAC.

                                          27          201.    In response to Paragraph 201 of the CAC, Defendants admit that Plaintiff purports

                                          28   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  44                        Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 45 of 61




                                           1   August 30, 2018 earnings call, and that the full transcript of that earnings call and statements

                                           2   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                           3   allegation in Paragraph 201 of the CAC.

                                           4          202.    In response to Paragraph 202 of the CAC, Defendants admit that Plaintiff purports

                                           5   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                           6   August 30, 2018 earnings call, and that the full transcript of that earnings call and statements

                                           7   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                           8   allegation in Paragraph 202 of the CAC.

                                           9          203.    In response to Paragraph 203 of the CAC, Defendants admit that Plaintiff purports

                                          10   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          11   August 30, 2018 earnings call, and that the full transcript of that earnings call and statements

                                          12   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   allegation in Paragraph 203 of the CAC.

                                          14          204.    In response to Paragraph 204 of the CAC, Defendants admit that Plaintiff purports

                                          15   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          16   August 30, 2018 earnings call, and that the full transcript of that earnings call and statements

                                          17   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          18   allegation in Paragraph 204 of the CAC.

                                          19          205.    Defendants deny each and every allegation in Paragraph 205 of the CAC.

                                          20          206.    In response to Paragraph 206 of the CAC, Defendants admit that Plaintiff purports

                                          21   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          22   November 29, 2018 earnings call, and that the full transcript of that earnings call and statements

                                          23   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          24   allegation in Paragraph 206 of the CAC.

                                          25          207.    In response to Paragraph 207 of the CAC, Defendants admit that Plaintiff purports

                                          26   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          27   November 29, 2018 earnings call, and that the full transcript of that earnings call and statements

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  45                         Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 46 of 61




                                           1   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                           2   allegation in Paragraph 207 of the CAC.

                                           3          208.    In response to Paragraph 208 of the CAC, Defendants admit that Plaintiff purports

                                           4   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                           5   November 29, 2018 earnings call, and that the full transcript of that earnings call and statements

                                           6   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                           7   allegation in Paragraph 208 of the CAC.

                                           8          209.    In response to Paragraph 209 of the CAC, Defendants admit that Plaintiff purports

                                           9   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          10   November 29, 2018 earnings call, and that the full transcript of that earnings call and statements

                                          11   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          12   allegation in Paragraph 209 of the CAC.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          210.    Defendants deny each and every allegation in Paragraph 210 of the CAC.

                                          14          211.    In response to Paragraph 211 of the CAC, Defendants admit that Plaintiff purports

                                          15   to characterize, paraphrase and quote selectively and out of context statements made in a

                                          16   December 1, 2018 article on TheStreet.com, and that the full article and statements therein speak

                                          17   for themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          18   Paragraph 211 of the CAC.

                                          19          212.    Defendants deny each and every allegation in Paragraph 212 of the CAC.

                                          20          213.    In response to Paragraph 213 of the CAC, Defendants admit that Mr. Sloat

                                          21   attended the Needham Growth Conference held on January 15, 2019. Except as so expressly

                                          22   admitted, Defendants deny each and every allegation in Paragraph 213 of the CAC.

                                          23          214.    In response to Paragraph 214 of the CAC, Defendants admit that Plaintiff purports

                                          24   to characterize, paraphrase and quote selectively and out of context statements made in a question

                                          25   and answer session at the Needham Growth Conference held on January 15, 2019, and that the

                                          26   full transcript of that question and answer session and statements therein speak for themselves.

                                          27   Except as so expressly admitted, Defendants deny each and every allegation in Paragraph 214 of

                                          28   the CAC.
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                 46                        Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 47 of 61




                                           1          215.    In response to Paragraph 215 of the CAC, Defendants admit that Plaintiff purports

                                           2   to characterize, paraphrase and quote selectively and out of context statements made in a question

                                           3   and answer session at the Needham Growth Conference held on January 15, 2019, and that the

                                           4   full transcript of that question and answer session and statements therein speak for themselves.

                                           5   Except as so expressly admitted, Defendants deny each and every allegation in Paragraph 215 of

                                           6   the CAC.

                                           7          216.    In response to Paragraph 216 of the CAC, Defendants admit that Plaintiff purports

                                           8   to characterize, paraphrase and quote selectively and out of context statements made in a question

                                           9   and answer session at the Needham Growth Conference held on January 15, 2019, and that the

                                          10   full transcript of that question and answer session and statements therein speak for themselves.

                                          11   Except as so expressly admitted, Defendants deny each and every allegation in Paragraph 216 of

                                          12   the CAC.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          217.    In response to Paragraph 217 of the CAC, Defendants admit that Plaintiff purports

                                          14   to characterize, paraphrase and quote selectively and out of context statements made in a question

                                          15   and answer session at the Needham Growth Conference held on January 15, 2019, and that the

                                          16   full transcript of that question and answer session and statements therein speak for themselves.

                                          17   Except as so expressly admitted, Defendants deny each and every allegation in Paragraph 217 of

                                          18   the CAC.

                                          19          218.    Defendants deny each and every allegation in Paragraph 218 of the CAC.

                                          20          219.    In response to Paragraph 219 of the CAC, Defendants admit that Plaintiff purports

                                          21   to characterize, paraphrase and quote selectively and out of context statements made in a question

                                          22   and answer session at the Goldman Sachs Technology & Internet Conference held on February

                                          23   13, 2019, and that the full transcript of that question and answer session and statements therein

                                          24   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          25   allegation in Paragraph 219 of the CAC.

                                          26          220.    In response to Paragraph 220 of the CAC, Defendants admit that Plaintiff purports

                                          27   to characterize, paraphrase and quote selectively and out of context statements made in a question

                                          28   and answer session at the Goldman Sachs Technology & Internet Conference held on February
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  47                        Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 48 of 61




                                           1   13, 2019, and that the full transcript of that question and answer session and statements therein

                                           2   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                           3   allegation in Paragraph 220 of the CAC.

                                           4          221.    In response to Paragraph 221 of the CAC, Defendants admit that Plaintiff purports

                                           5   to characterize, paraphrase and quote selectively and out of context statements made in a question

                                           6   and answer session at the Goldman Sachs Technology & Internet Conference held on February

                                           7   13, 2019, and that the full transcript of that question and answer session and statements therein

                                           8   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                           9   allegation in Paragraph 221 of the CAC.

                                          10          222.    In response to Paragraph 222 of the CAC, Defendants admit that Plaintiff purports

                                          11   to characterize, paraphrase and quote selectively and out of context statements made in a question

                                          12   and answer session at the Goldman Sachs Technology & Internet Conference held on February
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   13, 2019, and that the full transcript of that question and answer session and statements therein

                                          14   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          15   allegation in Paragraph 222 of the CAC.

                                          16          223.    Defendants deny each and every allegation in Paragraph 223 of the CAC.

                                          17          224.    In response to Paragraph 224 of the CAC, Defendants admit that Plaintiff purports

                                          18   to characterize, paraphrase and quote selectively and out of context statements made in a question

                                          19   and answer session at the Morgan Stanley Technology, Media & Telecom Conference held on

                                          20   February 26, 2019, and that the full transcript of that question and answer session and statements

                                          21   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          22   allegation in Paragraph 224 of the CAC.

                                          23          225.    In response to Paragraph 225 of the CAC, Defendants admit that Plaintiff purports

                                          24   to characterize, paraphrase and quote selectively and out of context statements made in a question

                                          25   and answer session at the Morgan Stanley Technology, Media & Telecom Conference held on

                                          26   February 26, 2019, and that the full transcript of that question and answer session and statements

                                          27   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          28   allegation in Paragraph 225 of the CAC.
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  48                        Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 49 of 61




                                           1          226.    In response to Paragraph 226 of the CAC, Defendants admit that Plaintiff purports

                                           2   to characterize, paraphrase and quote selectively and out of context statements made in a question

                                           3   and answer session at the Morgan Stanley Technology, Media & Telecom Conference held on

                                           4   February 26, 2019, and that the full transcript of that question and answer session and statements

                                           5   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                           6   allegation in Paragraph 226 of the CAC.

                                           7          227.    In response to Paragraph 227 of the CAC, Defendants admit that Plaintiff purports

                                           8   to characterize, paraphrase and quote selectively, inaccurately, and out of context statements

                                           9   made in a question and answer session at the Morgan Stanley Technology, Media & Telecom

                                          10   Conference held on February 26, 2019, and that the full transcript of that question and answer

                                          11   session and statements therein speak for themselves. Except as so expressly admitted, Defendants

                                          12   deny each and every allegation in Paragraph 227 of the CAC.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          228.    In response to Paragraph 228 of the CAC, Defendants admit that Plaintiff purports

                                          14   to characterize, paraphrase and quote selectively, inaccurately, and out of context statements

                                          15   made in a question and answer session at the Morgan Stanley Technology, Media & Telecom

                                          16   Conference held on February 26, 2019, and that the full transcript of that question and answer

                                          17   session and statements therein speak for themselves. Except as so expressly admitted, Defendants

                                          18   deny each and every allegation in Paragraph 228 of the CAC.

                                          19          229.    Defendants deny each and every allegation in Paragraph 229 of the CAC.

                                          20          230.    In response to Paragraph 230 of the CAC, Defendants admit that Plaintiff purports

                                          21   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          22   March 21, 2019 earnings call, and that the full transcript of the earnings call and statements

                                          23   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          24   allegation in Paragraph 230 of the CAC.

                                          25          231.    In response to Paragraph 231 of the CAC, Defendants admit that Plaintiff purports

                                          26   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          27   March 21, 2019 earnings call, and that the full transcript of the earnings call and statements

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  49                        Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 50 of 61




                                           1   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                           2   allegation in Paragraph 231 of the CAC.

                                           3          232.    In response to Paragraph 232 of the CAC, Defendants admit that Plaintiff purports

                                           4   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                           5   March 21, 2019 earnings call, and that the full transcript of the earnings call and statements

                                           6   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                           7   allegation in Paragraph 232 of the CAC.

                                           8          233.    In response to Paragraph 233 of the CAC, Defendants admit that Plaintiff purports

                                           9   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          10   March 21, 2019 earnings call, and that the full transcript of the earnings call and statements

                                          11   therein speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          12   allegation in Paragraph 233 of the CAC.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          234.    Defendants deny each and every allegation in Paragraph 234 of the CAC.

                                          14          235.    In response to Paragraph 235 of the CAC, Defendants admit that Plaintiff purports

                                          15   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                          16   2020 10-K, and that the full annual report and statements therein speak for themselves. Except as

                                          17   so expressly admitted, Defendants deny each and every allegation in Paragraph 235 of the CAC.

                                          18          236.    In response to Paragraph 236 of the CAC, Defendants admit that Plaintiff purports

                                          19   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                          20   2020 10-K, and that the full annual report and statements therein speak for themselves. Except as

                                          21   so expressly admitted, Defendants deny each and every allegation in Paragraph 236 of the CAC.

                                          22          237.    In response to Paragraph 237 of the CAC, Defendants admit that Plaintiff purports

                                          23   to characterize, paraphrase and quote selectively, inaccurately, and out of context statements

                                          24   made in Zuora’s 2020 10-K, and that the full annual report and statements therein speak for

                                          25   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          26   Paragraph 237 of the CAC.

                                          27          238.    In response to Paragraph 238 of the CAC, Defendants admit that Plaintiff purports

                                          28   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  50                        Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 51 of 61




                                           1   2020 10-K, and that the full annual report and statements therein speak for themselves. Except as

                                           2   so expressly admitted, Defendants deny each and every allegation in Paragraph 238 of the CAC.

                                           3          239.    In response to Paragraph 239 of the CAC, Defendants admit that Plaintiff purports

                                           4   to characterize, paraphrase and quote selectively and out of context statements made in Zuora’s

                                           5   2020 10-K, and that the full annual report and statements therein speak for themselves. Except as

                                           6   so expressly admitted, Defendants deny each and every allegation in Paragraph 239 of the CAC.

                                           7          240.    Defendants deny each and every allegation in Paragraph 240 of the CAC.

                                           8          241.    Defendants deny each and every allegation in Paragraph 241 of the CAC.

                                           9          242.    Defendants deny each and every allegation in Paragraph 242 of the CAC.

                                          10          243.    Defendants deny each and every allegation in Paragraph 243 of the CAC.

                                          11          244.    Defendants deny each and every allegation in the first and third sentences of

                                          12   Paragraph 244 of the CAC. In response to the second sentence of Paragraph 244 of the CAC,
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   Defendants admit that Mr. Tzuo is the Chief Executive Officer and Chairman of the Board of

                                          14   Directors of Zuora, and that Mr. Tzuo is one of the founders of Zuora. In response to the fourth

                                          15   sentence of Paragraph 244, Defendants admit that Mr. Tzuo signed a certification dated June 13,

                                          16   2018 relating to Zuora’s Quarterly Report on Form 10-Q for the quarter ended April 30, 2018, a

                                          17   certification dated September 11, 2018 relating to Zuora’s Quarterly Report on Form 10-Q for the

                                          18   quarter ended July 31, 2018, a certification dated December 12, 2018 relating to Zuora’s

                                          19   Quarterly Report on Form 10-Q for the quarter ended October 31, 2018, a certification dated June

                                          20   11, 2019 relating to Zuora’s Quarterly Report on Form 10-Q for the quarter ended April 30, 2019,

                                          21   and a certification dated April 18, 2019 relating to Zuora’s 2020 10-K. In response to the fifth

                                          22   sentence of Paragraph 244 of the CAC, Defendants admit that Mr. Sloat was the Chief Financial

                                          23   Officer of the Company during the Class Period, and that he joined Zuora in 2010. In response to

                                          24   the sixth sentence of Paragraph 244 of the CAC, Defendants admit that Plaintiff purports to

                                          25   characterize, paraphrase and quote selectively and out of context statements made on Mr. Sloat’s

                                          26   LinkedIn page, and that the full LinkedIn page and statements therein speak for themselves.

                                          27   Except as so expressly admitted, Defendants deny each and every allegation in Paragraph 244 of

                                          28   the CAC.
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                 51                        Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 52 of 61




                                           1          245.    Defendants deny each and every allegation in Paragraph 245 of the CAC.

                                           2          246.    Defendants deny each and every allegation in Paragraph 246 of the CAC.

                                           3          247.    Defendants deny each and every allegation in Paragraph 247 of the CAC.

                                           4          248.    Defendants admit that in Paragraph 248 of the CAC and in the chart therein,

                                           5   Plaintiff purports to refer to and characterize transactions in Zuora stock, which transactions were

                                           6   caused to be publicly reported on Forms 4, and which documents speaks for themselves.

                                           7   Defendants further aver that allegations in Paragraph 248 of the CAC and in the chart therein

                                           8   constitute, at least in part, a representation concerning Zuora’s stock prices, which are a matter of

                                           9   public record and which speak for themselves. Except as so expressly stated and admitted,

                                          10   Defendants deny each and every allegation in Paragraph 248 of the CAC.

                                          11          249.    Defendants deny each and every allegation in the first and third sentences of

                                          12   Paragraph 249 of the CAC. In response to the second sentence of Paragraph 249 of the CAC,
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   Defendants admit that Plaintiff purports to refer to and characterize transactions in Zuora stock,

                                          14   which transactions were caused to be publicly reported on Forms 4, and which documents speaks

                                          15   for themselves. Except as so expressly stated and admitted, Defendants deny each and every

                                          16   allegation in Paragraph 249 of the CAC.

                                          17          250.    In response to Paragraph 250 of the CAC, Defendants admit that Plaintiff purports

                                          18   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s

                                          19   May 30, 2019 earnings call, and that the full transcript of that earnings call and statements therein

                                          20   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                          21   allegation in Paragraph 250 of the CAC.

                                          22          251.    Defendants deny each and every allegation in Paragraph 251 of the CAC.

                                          23          252.    Defendants deny each and every allegation in the first, third, fourth, and fifth

                                          24   sentences of Paragraph 252 of the CAC. In response to the second sentence of Paragraph 252 of

                                          25   the CAC, Defendants admit that on April 18, 2019, Zuora filed its 2020 10-K. Except as so

                                          26   expressly admitted, Defendants deny each and every allegation in Paragraph 252 of the CAC.

                                          27          253.    In response to Paragraph 253 of the CAC, Defendants admit that Plaintiff purports

                                          28   to characterize, paraphrase and quote selectively and out of context statements made on Zuora’s
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  52                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 53 of 61




                                           1   May 30, 2019 earnings call, and that the full transcript of that earnings call and statements therein

                                           2   speak for themselves. Except as so expressly admitted, Defendants deny each and every

                                           3   allegation in Paragraph 253 of the CAC.

                                           4          254.    In response to Paragraph 254 of the CAC, Defendants admit that Plaintiff purports

                                           5   to paraphrase and quote selectively and out of context certain unidentified statements, which

                                           6   statements, if identified, would speak for themselves. Except as so expressly admitted,

                                           7   Defendants deny each and every allegation in Paragraph 254 of the CAC.

                                           8          255.    Defendants deny each and every allegation in Paragraph 255 of the CAC.

                                           9          256.    Defendants deny each and every allegation in Paragraph 256 of the CAC.

                                          10          257.    Defendants deny each and every allegation in Paragraph 257 of the CAC.

                                          11          258.    Defendants deny each and every allegation in Paragraph 258 of the CAC.

                                          12          259.    Defendants deny each and every allegation in Paragraph 259 of the CAC.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          260.    In response to Paragraph 260 of the CAC, Defendants deny each and every

                                          14   allegation in the first and third sentences of the Paragraph. In response to the second sentence of

                                          15   Paragraph 260 of the CAC, Defendants admit that Plaintiff purports to characterize, paraphrase

                                          16   and quote selectively and out of context statements made on Zuora’s May 30, 2019 earnings call,

                                          17   and that the full transcript of that earnings call and statements therein speak for themselves. In

                                          18   response to the fourth sentence of Paragraph 260 of the CAC, Defendants admit that Plaintiff

                                          19   purports to characterize, paraphrase and quote selectively and out of context statements made a

                                          20   Canaccord Genuity analyst report, and that the full report and statements therein speak for

                                          21   themselves. In response to the fifth sentence of Paragraph 260 of the CAC, Defendants admit that

                                          22   Plaintiff purports to characterize, paraphrase and quote selectively and out of context statements

                                          23   made an FBN Securities analyst report, and that the full report and statements therein speak for

                                          24   themselves. Except as so expressly admitted, Defendants deny each and every allegation in

                                          25   Paragraph 260 of the CAC.

                                          26          261.    In response to Paragraph 261 of the CAC, Defendants aver that allegations

                                          27   constitute, at least in part, a representation concerning Zuora’s stock prices, which are a matter of

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  53                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 54 of 61




                                           1   public record and which speak for themselves. Except as so expressly admitted, Defendants deny

                                           2   each and every allegation in Paragraph 261 of the CAC.

                                           3          262.    Defendants deny each and every allegation in Paragraph 262 of the CAC.

                                           4          263.    Defendants deny each and every allegation in Paragraph 263 of the CAC.

                                           5          264.    Defendants deny each and every allegation in Paragraph 264 of the CAC.

                                           6          265.    Defendants deny each and every allegation in Paragraph 265 of the CAC.

                                           7          266.    Defendants deny each and every allegation in Paragraph 266 of the CAC.

                                           8          267.    Defendants deny each and every allegation in Paragraph 267 of the CAC.

                                           9          268.    In response to Paragraph 268 of the CAC, Defendants admit that Plaintiff purports

                                          10   to bring this action as a class action. Except as so expressly admitted, Defendants deny each and

                                          11   every allegation in Paragraph 268 of the CAC.

                                          12          269.    In response to Paragraph 269 of the CAC, Defendants admit that, during the
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   relevant period, Zuora common stock was traded on the New York Stock Exchange. Except as so

                                          14   expressly admitted, Defendants deny each and every allegation in Paragraph 269 of the CAC.

                                          15          270.    Defendants deny each and every allegation in Paragraph 270 of the CAC.

                                          16          271.    Defendants lack knowledge and information sufficient to form a belief as to the

                                          17   truth of the allegations in Paragraph 271 of the CAC, and on that basis, deny each and every

                                          18   allegation therein.

                                          19          272.    Defendants deny each and every allegation in Paragraph 272 of the CAC.

                                          20          273.    Defendants deny each and every allegation in Paragraph 273 of the CAC

                                          21          274.    In response to Paragraph 274 of the CAC, Defendants incorporate and reassert

                                          22   their response to Paragraphs 1-273 of the CAC, inclusive, as if set forth fully herein.

                                          23          275.    Defendants admit that Plaintiff purports to assert a claim pursuant to Section 10(b)

                                          24   of the Exchange Act, and Rule 10b-5 promulgated thereunder, against Zuora, Mr. Tzuo, and Mr.

                                          25   Sloat. Except as so expressly admitted, Defendants deny each and every allegation in Paragraph

                                          26   275 of the CAC.

                                          27          276.    Defendants deny each and every allegation in Paragraph 276 of the CAC.

                                          28          277.    Defendants deny each and every allegation in Paragraph 277 of the CAC.
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  54                        Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 55 of 61




                                           1          278.    Defendants deny each and every allegation in Paragraph 278 of the CAC.

                                           2          279.    Defendants deny each and every allegation in Paragraph 279 of the CAC.

                                           3          280.    Defendants deny each and every allegation in Paragraph 280 of the CAC.

                                           4          281.    Defendants deny each and every allegation in Paragraph 281 of the CAC.

                                           5          282.    Defendants deny each and every allegation in Paragraph 282 of the CAC.

                                           6          283.    In response to Paragraph 283 of the CAC, Defendants incorporate and reassert

                                           7   their responses to Paragraphs 1-282 of the CAC, inclusive, as if set forth fully herein.

                                           8          284.    Defendants admit that Plaintiff purports to assert a claim pursuant to Section 20(a)

                                           9   of the Exchange Act against Mr. Tzuo and Mr. Sloat. Except as so expressly admitted,

                                          10   Defendants deny each and every allegation in Paragraph 284 of the CAC.

                                          11          285.    Defendants deny each and every allegation in Paragraph 285 of the CAC.

                                          12          286.    In response to Paragraph 286 of the CAC, Defendants admit that, during the
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   relevant period, Mr. Tzuo served as Zuora’s Chief Executive Officer, and that Mr. Sloat served as

                                          14   Zuora’s Chief Financial Officer. Except as so expressly admitted, Defendants deny each and

                                          15   every allegation in Paragraph 286 of the CAC.

                                          16          287.    Defendants deny each and every allegation in Paragraph 287 of the CAC.

                                          17          288.    Defendants deny each and every allegation in Paragraph 288 of the CAC.

                                          18          289.    Defendants deny each and every allegation in Paragraph 289 of the CAC.

                                          19                                     AFFIRMATIVE DEFENSES

                                          20                                  FIRST AFFIRMATIVE DEFENSE

                                          21                                         (No Duty To Disclose)

                                          22          Defendants are not liable on Plaintiff’s and the alleged plaintiff class’ claims because they

                                          23   had no duty to disclose any facts allegedly not disclosed.

                                          24                                SECOND AFFIRMATIVE DEFENSE

                                          25                                             (Safe Harbor)

                                          26          To the extent the CAC is based on any predictions, expressions of opinion or forward

                                          27   looking statements, those statements were accompanied by meaningful cautionary language and

                                          28   accordingly Plaintiff and the alleged plaintiff class are barred from recovery in whole or in part
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  55                        Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 56 of 61




                                           1   by the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.

                                           2                                  THIRD AFFIRMATIVE DEFENSE

                                           3                                            (Bespeaks Caution)

                                           4          Plaintiff’s and the alleged plaintiff class’ claims are barred in whole or in part because the

                                           5   statements challenged in the CAC are protected by the “bespeaks caution” doctrine in that

                                           6   Defendants bespoke caution about the risks of investing in Zuora earnings calls and in Zuora’s

                                           7   public filings with the SEC, including extensive risk disclosures.

                                           8                                 FOURTH AFFIRMATIVE DEFENSE

                                           9                                (No Attribution of Knowledge or Intent)

                                          10          To the extent that it may be determined that any Defendant or other person or entity is

                                          11   responsible for Plaintiff’s and the alleged plaintiff class’ alleged losses and acted with the state of

                                          12   mind required under the Exchange Act, such mental state and actions may not be attributed to any
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   other Defendant.

                                          14                                  FIFTH AFFIRMATIVE DEFENSE

                                          15            (No Scienter for Stock Sales Made Pursuant to Rule 10b5-1 Trading Plans)

                                          16          To the extent Plaintiff and the alleged plaintiff class maintain that any Defendant acted

                                          17   with scienter by virtue of any trading in Company securities, said claim is barred to the extent any

                                          18   such trades were made pursuant to Rule 10b5-1 trading plans.

                                          19                                  SIXTH AFFIRMATIVE DEFENSE

                                          20                                            (Lack of Reliance)

                                          21          Plaintiff’s and the alleged plaintiff class’ claims are barred, in whole or in part, because

                                          22   Plaintiff and the alleged plaintiff class did not actually, justifiably, reasonably or otherwise rely

                                          23   upon any of the alleged misstatements or omissions alleged in the CAC, and have not alleged

                                          24   sufficient facts to avail themselves of the fraud on the market doctrine.

                                          25                                SEVENTH AFFIRMATIVE DEFENSE

                                          26                                         (No Artificial Inflation)

                                          27          Plaintiff’s and the alleged plaintiff class’ claims are barred in whole or part because the

                                          28   alleged misstatements, omissions, and other misconduct alleged in the CAC did not inflate the
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                   56                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 57 of 61




                                           1   price of Zuora’s stock.

                                           2                                 EIGHTH AFFIRMATIVE DEFENSE

                                           3                                        (Lack of Loss Causation)

                                           4          Plaintiff’s and the alleged plaintiff class’ claims against Defendants are barred in whole or

                                           5   in part because of the lack of loss causation. Plaintiff and the alleged plaintiff class have not

                                           6   suffered any injury or harm as a result of the actions of Defendants alleged in the CAC.

                                           7                                  NINTH AFFIRMATIVE DEFENSE

                                           8                                         (Truth on the Market)

                                           9          The matters now claimed by the CAC to be the subject of misrepresentations and

                                          10   omissions, which are denied, were, in fact, publicly disclosed or were in the public domain and,

                                          11   as such, were available to Plaintiff and members of the alleged plaintiff class.

                                          12                                 TENTH AFFIRMATIVE DEFENSE
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13                                          (Assumption of Risk)

                                          14          Plaintiff’s and the alleged plaintiff class’ losses, if any, were caused by Plaintiff’s and the

                                          15   alleged plaintiff class’ assumption of the risks of investment, including but not limited to the

                                          16   material facts and risks that were publicly disclosed or in the public domain.

                                          17                               ELEVENTH AFFIRMATIVE DEFENSE

                                          18     (Lack of Inducement and Good Faith Conduct under Section 20(a) of the Exchange Act)

                                          19          There is no control person liability under Section 20(a) of the Exchange Act because each

                                          20   Defendant at all times acted in good faith and did not directly or indirectly induce any act or acts

                                          21   constituting a violation of the Exchange Act. See 15 U.S.C. § 78t(a).

                                          22                               TWELFTH AFFIRMATIVE DEFENSE

                                          23                                     (Failures to Mitigate Damages)

                                          24          Plaintiff’s and the alleged plaintiff class’ claims are barred in whole or in part because

                                          25   Plaintiff and members of the alleged plaintiff class failed to make reasonable efforts to mitigate

                                          26   their alleged injury or damage, which efforts would have prevented all or part of any such alleged

                                          27   injury or damage.

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                   57                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 58 of 61




                                           1                             THIRTEENTH AFFIRMATIVE DEFENSE

                                           2                                    (Contribution and/or Indemnity)

                                           3           Defendants are entitled to receive contribution and/or indemnity from others for any

                                           4   liability they incur.

                                           5                             FOURTEENTH AFFIRMATIVE DEFENSE

                                           6                                           (Offset of Damages)

                                           7           Defendants are entitled to offset damages, if any, by benefits received by Plaintiff and the

                                           8   alleged plaintiff class through their investments in Zuora.

                                           9                               FIFTEENTH AFFIRMATIVE DEFENSE

                                          10                                           (Unjust Enrichment)

                                          11           Any recovery in this action should be precluded or reduced to the extent Plaintiff and

                                          12   members of the alleged plaintiff class would be unjustly enriched.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13                              SIXTEENTH AFFIRMATIVE DEFENSE

                                          14                                           (Equitable Defenses)

                                          15           Plaintiff’s and the alleged plaintiff class’ claims are barred under such equitable defenses

                                          16   as the evidence demonstrates, including but not limited to the doctrines of estoppel, unclean

                                          17   hands, laches, relinquishment, release, and abandonment.

                                          18                            SEVENTEENTH AFFIRMATIVE DEFENSE

                                          19                                                 (Waiver)

                                          20           The claims of Plaintiff and members of the alleged plaintiff class are barred to the extent

                                          21   they have knowingly and voluntarily waived any alleged claims they might have against

                                          22   Defendants.

                                          23                             EIGHTEENTH AFFIRMATIVE DEFENSE

                                          24                                        (Proportionate Liability)

                                          25           Based on their lack of actual knowledge concerning any alleged material misstatements or

                                          26   omissions, liability, if any, of Defendants is limited to their proportionate liability; see 15 U.S.C.

                                          27   § 78u-4(f).

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                   58                         Case No.: 3:19-cv-03422-SI
                                                  Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 59 of 61




                                           1                             NINETEENTH AFFIRMATIVE DEFENSE

                                           2                                        (Reliance Upon Advice)

                                           3          Defendants were entitled to act, and in fact acted, in good faith reliance upon the advice of

                                           4   professionals and experts.

                                           5                                TWENTIETH AFFIRMATIVE DEFENSE

                                           6                                            (Other Defenses)

                                           7          Defendants hereby reserve and assert all affirmative defenses available under federal law

                                           8   and under any applicable state law. Defendants presently have insufficient knowledge or

                                           9   information upon which to form a belief as to whether they may have other, as yet unstated,

                                          10   affirmative defenses available. Therefore, Defendants reserve the right to assert additional

                                          11   affirmative defenses in the event that discovery indicates that it would be appropriate.

                                          12   Additionally, Defendants adopt by reference any applicable defense asserted by any other
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   Defendant not expressly set forth herein to the extent they may share that defense.

                                          14                           TWENTY-FIRST AFFIRMATIVE DEFENSE

                                          15                                  (Statute of Limitations and Repose)

                                          16          The claims alleged in the CAC are barred, in whole or in part, to the extent they are

                                          17   untimely under the applicable statute of limitations and/or the applicable statute of repose.

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                  59                        Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 60 of 61




                                           1                                                  PRAYER

                                           2          WHEREFORE, Defendants pray for judgment as follows:

                                           3          1.      That the Court refuse to certify this suit as a class action;

                                           4          2.      That Plaintiff and members of the alleged plaintiff class take nothing by reason of

                                           5   the claims asserted herein;

                                           6          3.      That judgment be entered in favor of Defendants on all claims asserted herein;

                                           7          4.      For costs of suit herein; and

                                           8          5.      For such other and further relief as the Court may deem just and proper.

                                           9   Dated: June 11, 2020                           FENWICK & WEST LLP

                                          10

                                          11                                                  By: /s/ Susan S. Muck
                                                                                                  Susan S. Muck
                                          12
F ENWICK & W EST LLP




                                                                                                   Attorneys for Defendants
                       ATTORNEYS AT LAW




                                          13                                                       Zuora, Inc., Tien Tzuo, and Tyler Sloat

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                DEFS.’ ANSWER TO CONSOLIDATED
                                                AMENDED CLASS ACTION COMPLAINT                   60                           Case No.: 3:19-cv-03422-SI
                                                 Case 3:19-cv-03422-SI Document 84 Filed 06/11/20 Page 61 of 61




                                           1                                  DEMAND FOR JURY TRIAL

                                           2         Defendants hereby demand a jury trial on all claims and issues so triable.

                                           3
                                               Dated: June 11, 2020                       FENWICK & WEST LLP
                                           4

                                           5
                                                                                          By: /s/ Susan S. Muck
                                           6                                                  Susan S. Muck

                                           7                                                   Attorneys for Defendants
                                                                                               Zuora, Inc., Tien Tzuo, and Tyler Sloat
                                           8

                                           9

                                          10

                                          11

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                               DEFS.’ ANSWER TO CONSOLIDATED
                                               AMENDED CLASS ACTION COMPLAINT                61                        Case No.: 3:19-cv-03422-SI
